Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 1 of 116

 

 

JNITES STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

THOMAS OZZBORN,

laintif!,
Civil Action No. 9:17-ev-01039
-against-
THE STATE OF NEW YORK, THE NEW YORK STATE DEPARTMENT
IF CORRECTIONS AND COMMUNIT SUPERVISION, NEW YORK
STATE CORRECTIONS OFFICER MATTHEW CORNELL,

O
Fh
0

Individually and in his ial Capacity,

DONNESTIA BROWN,
Plaintiff,
Civil Action No. 9:17-cv-1036
(MAD/ATB)
-against-

THE STATE OF NEW YORK, THE NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION, NEW YORK
STATE CORRECTIONS OFFICER MATTHEW CORNELL,
Individually and in his Official Capacity,

Defendants.

VIDEOCONFERENCE DEPOSITION of the Defendant,
NEW YORK STATE CORRECTIONS OFFICER MATTHEW CORNELL,
taken by the Plaintiff, pursuant to Order, held at
the offices of NEW YORK STATE ATTORNEY GENERAL, 28
Liberty Street, New York, New York, on November 21,
2019, at 10:40 a.m., before a Notary Public of the
State of New York.

KKK KKKEKEKKKEK KEKE KEE KKK KERR KEKE KKRKE KEKE K KKK KK KKK KEE

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 2 of 116

oO own vn

10

bah

2

13
14
15
16
df
18
19
20
2]:
22
23
24
29

Page 2

November 21, 2019

 

 

M. Cornell

APPEARANCE S:

RUBINSTEIN & RYNECKI, ESQS.
Attorneys for Plaintiff
16 Court Street
Brooklyn, New York 11241

BY: RICHARD LEVY, ESO.

VIA VIDEOCONFERENCE:

NEW YORK STATE ATTORNEY GENERAL

Attorneys for Defendants

 

 

300 South State Street
Syracuse, New York 13202
BY: AIMEE COWAN, ESQ.
AXXKX
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 3 of 116

 

Page 3
November 21, 2019
1 M. Cornell
2 STIPULATIONS
5 IT IS HEREBY STIPULATED AND AGREED by and
4 between the attorneys for the respective parties
5 herein, that filing, sealing and certification, and
6 the same are, hereby waived.
7
8 IT IS FURTHER STIPULATED AND AGREED that all

9 objections except as to the form of the question,

10 shali be reserved to the time of the trial.

11

12 IT IS FURTHER STIPULATED AND AGREED that the
13 within deposition may be signed and sworn to by an
14 officer authorized to administer an oath, with the
LS same force and effect as if signed and sworn to

16 before the Court.
17
18 XMM
19
20
wl:
22
23
24

25

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 4 of 116

i)

14
15
16
17
18
19
20
21
22
23
24

25

Page 4

November 21, 2019

 

 

M. Cornell

MAT TH EW CORNELL,

having been first duly sworn before a Notary

Public of the State of New York, was
examined and testified as follows:

BY REPORTER:

0 State your name for the record.

A Matthew Cornell.

QO What is your address?

A 1284 Sherwood Road, Aurora, New York
13026.

EXAMINATION

BY MR. LEVY:
Q Good morning, Officer Cornell.

My name is Richard Levy, I work for a
law firm called Rubenstein & Rynecki.

I'm going to be asking you a series of
questions this morning in this proceeding
called a deposition.

Before we begin, I'll just go over a
few basic ground rules to make sure that
everything goes smoothly.

Please let me know if you do not
understand a question that i'm asking or you

would just like me to rephrase it another

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 5 of 116

i)

10
11
12
i be,
14
ED
16
17
18
19
20
24
22
23
24
25

Page 5

November 21, 2019

 

 

M. Cornell
way. If you've answered the question, it
will be assumed you understood it. So, don't
answer a question if you don't understand.

Please wait until I'm done asking a
full question before providing your answer,
as the court reporter can't take down two
people talking at the same time.

If you'd like to take a break for any
reason, please let us know, and we'll be
happy to accommodate that, take a break. I
just ask that you don't ask to take a break
1f I've asked the question and you have not
yet given and answer to it yet.

Do you understand all those
instructions?

A Yes,

MR. LEVY: Before we go any
further, Ms. Cowan, we'll put on the
record here that Officer Cornell is
testifying as a defendant in two
separate cases. We're creating one
transcript, however, he is testifying
relative to two separate cases that

will be used later on in either case.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 6 of 116

i)

10
11
Le

14
15
16
Le

18

20
2]
22
23
24
25

Page 6

November 21, 2019

 

 

M. Cornell

MS. COWAN: Yes, so we're not
agreeing that this testimony is going
to be in both cases necessarily, but
this transcript can be used in either
case.

So, in other words, if Ozzborn
goes to trial, we can't necessarily
use his testimony about Brown, I'm not
like agreeing to that, that will
actually be decided by the judge at a
later date, but just for purposes of
these lawsuits, this transcript is
going to cover both the Brown and
Ozzborn cases. So you don't have to
do two separate depositions that will
take way more time.

Does that make sense?

MR. LEVY: Yes.

MS. COWAN: Like you don't have
to come here twice and do it for Brown
and then for Ozzborn.

MR. LEVY: For expedience, yes,
we'll agree to that, and then in terms

of whatever is admissible down the

 

 

DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 7 of 116

Page 7
November 21, 2019

 

1 M. Cornell

2 line, that's up to the judge to
3 decide.

4 MS. COWAN: Yes.

5 MR. LEVY: Thank you.

6 BY MR. LEVY:
7 QO Officer Cornell, how old are you

8 presently?

9 A 36 years old.

10 QO What's your current height and weight?
11 A 5-foot-10. 185 pounds.

12 Q Would you say you weighed about the

13 same back in 2015?

14 A 200 pounds.

15 QO How about in 2016?

16 A I'd say so, yes.

17 QO About the same, 200?

18 A Yes.

135 Q What is your highest level of

20 education?

 

 

 

21 A I have a high school diploma.
22 0 What year was that?
23 A 2002 «
24 Q Have you served in the military?
25 A Yes.
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

November

Filed 08/31/20 Page 8 of 116

Page 8

BAe

2019

 

 

oo F DO F DO F ODO

d
A
Q
A
Q
A
Q
A
Q
A
Q

now?

A

M. Cornell
What branch?
United States Army.
What years were you in the Army?
2002 to 2008.
Were you honorably discharged?
Yes, I was.

What was your rank upon your

ischarge?

Sergeant.

Are you currently employed?
Yes.

Who is your employer currently?
Dan Lennox Tree Professional.
I'm sorry.

Dan Lennox Tree Professional.
How do you spell Lennox?
L-E-N-N-N-O-X,

What's the nature of the work you do

Basically I work for a tree arborist

and I cleanup brushes that he puts on the

ground, and I also prepare firewood to be

delivered to customers.

Q

How long have you done this type of

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 9 of 116

10
11
ee
3

La
18
19
20
21
22
23
24

25

Page 9

November 21, 2019

 

 

M. Cornell

work?
A Since 2016.
Q Upon your discharge from the Army,

where were you working?

A {£ worked for the Department of
Corrections.

QO That's the New York State Department
of Corrections?

A Yes.

Q Did you begin work for the New York

State Department of Corrections after the

Army?
A Four months after, yes.
Q Where were your first assignment with

The Department of Corrections?
A Fishkill, Beacon, New York. Fishkill

Correctional Facility.

 

 

Q How long were you there?

A Three months.

Q What was the time period you were

there?

A September 2018 to December 2018

roughly.

Q Was your title "correction officer"?
DEITZ Court Reporting... A Lexilas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 10 of 116

10
11

12

22
23
24

29

Page 10

November 21, 2019

 

 

M. Cornell
A Yes.
QO What was the nature of the work that
you did as a correction officer in Fishkill?
A Maintain care, custody and control of

inmates under my watch.

Q What was your next job after leaving
Pishkill?

A I went to Wallkill Correctional
Facility.

Q Were you also a correction officer
there?

A Yes.

QO How long were you at Wallkill?

A Until December 2010.

oO So approximately two years you were at

Wallkill?

A Correct ;
Q What was your job duty in Wallkill?
A Maintaining care, custody and control

of inmates under my watch.
QO Where did you begin working after

leaving Wallkill?

 

 

A I went to Auburn Correctional
Facility.
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 11 of 116

n uo

~~)

10
11
LZ
3
14
LS
16
7
18
19
20
21
22
23
24

Page 11

November 21, 2019

 

 

M. Cornell
Q Were you at Auburn Correctional
Facility until such time that you no longer
worked for the New York City Department of
Corrections?
A That is correct.
Q Were you a corrections officer at
Auburn Correctional Facility?
A Yes.
QO Are there different ranks within

correction officers?

A Yes.
0 What rank did you achieve?
A I maintained the title of correction

officer during the entire duration of my
Career,
Q When did you stop working as a New

York State corrections officer?

A December 2016.

O At that time were you suspended from
work?

A Yes.

Q At any time before December of 2016,

had you been suspended from your job as a New

York State correctional officer?

 

 

DEITZ Court Reporting... A Tlexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 12 of 116

10
11
12
13
14
L5
16
17
18
19
20
2,
22
23
24
25

Page 12
November 21, 2019

 

 

M. Cornell
A No.
Q At anytime during the period of time
you worked for New York State Department of
Corrections, had you ever been disciplined

for your on-the-job work?

A No.
QO Now, Jet's talk about Auburn
Correctional Facility. Where specifically is

that located?

A Central New York.

1

Do you know its address?

>

State Street, Auburn, New York.

How many inmates does Auburn have?

Approximately 1500.

How many were housed at Fishkill?

I don't recall that facility.

Do you recall how many were housed at
allkill?

Approximately 500 to 600.

oO Pp S32 0 F DO PF HO

What level of security is Auburn

Correctional Facility?

 

 

A Maximum A.
Q What level of security was Fishkill?
A Medium A.

DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 13 of 116

10
11
12
LS
14
15
16
17
18
19
20
Ze
22
23
24
29

Page 13
November 21, 2019

 

 

M. Cornell

QO What level of security was Wallkill?
A Medium B.
QO Can you describe the differences

between medium A and medium B security?

MS. COWAN: Objection. You can

answer.
THE WITNESS: I can answer?
MS. COWAN: Yes, you can
answer.
A Basically the amount of freedom that

the inmates have during the course of the
day. If that makes any sense.
0 Can you describe it in any other way
in terms of what that means to the inmate?
A I'll give it to you in terms of Auburn
and Wallkill. Wallkill was medium B, the
inmates had key to their own door to where
they lived, they resided. And when you're
set in the program you basically yell chow in
the morning, they weni to chow, and they went
to work.

In Auburn, when you release them to
chow they go to program but they're locked in

their cell all night. So, you have to crack

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 14 of 116

10
el
12
LS
14
15
16
17
18
19
20
24.
22
Zo
24

25

Page 14
November 21, 2019

 

 

M. Cornell
them out and then they leave their cell to go
to program after they eat chow.

The difference being they're locked in
their cell in Auburn, and Fishkill or
Wallkill they're not locked inside of a cell,
they're in a cube or a dorm-type setting. Do
you understand?

QO Right.

So, in order for an inmate to leave
their cell at Auburn, a correction officer
would have to let them out?

A Correct...
0 During your time working at Auburn,

did you work a steady bid?

A Les .

Q What was it called?

A C12 mainyard recreation.

Q What is meant by that?

A It's meant that the company that I was

in charge of, C12, meaning block C, company
12. I had approximately 40 inmates under my
charge at the time. Within that job title,
when I wasn't maintaining the care, custody

and control of inmates block C12 company, I

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 15 of 116

10
11
12
13
14
LS
16
17
18
19
20
Zul
22
23
24
25

Page 15

November 21,

2019

 

 

M. Cornell
was in the yard maintaining security in the

main yard.

Q When you say Company 12, what is meant
by that?
A It means it's 12 Company. That's the

name of the Company, the block. 12 Company.
11 Company, 12 Company, 13 Company, 14
Company.

QO And they cover different blocks within
the facility?

A Excuse me?

QO Each one of those companies would
cover the inmates in different blocks within
the facility?

A I don't think you understand.

0 No, I don't. Could you explain what
is means?

A C block has as in ten blocks, ten
companies inside of a block. Do you
understand? 211, 12, 13, 24, 15, 16, 17, 18,
LO, 2 Obs Do you understand there's ten
blocks, ten companies to a block. I was in
charge of 12 Company, C block. That's why

the title of my job was C12.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 16 of 116

10
i
2
13
14
LS
16
Ey
18
19
20
21
22
23
24

29

 

 

Page 16
November 21, 2019
M. Cornell
Q You had approximately 40 inmates under
your watch?
A Yes.
Q Did you work a particular time of day
shift?
A Yes.
QO What was that?
A 3:00 pam. to 11 p.m.
Q Was that throughout your time at
Auburn?
A Correct.
Q How many different blocks are there at
Auburn?
A Five blocks in Auburn. Plus the
Disciplinary unit.
Q Is the Disciplinary Unit known by any
other name?
A SHU-D.
Q Is that an acronym for something?
A Special Housing Unit D.

MS. COWAN: Make sure you wait
until he finishes asking the question.
Because you guys are talking over each

other and she can't take everything

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 17 of 116

10
11
12
L3
14
LS
16
LF
18
19
20
21
22
a3
24

Aa

Page 17
November 21, 2019

 

 

M. Cornell
down.
Q The five other blocks, are they

designated by a letter?

A Correct.

Q Is it A through E?

A Yes...

Q Approximately how many inmates would

be to each block?
A A block is the biggest block, and so
is © block. The rest of the blocks were a

little smaller.

Q How many would be on the C block?

A I can't recall. I'm going to say 250.
300.

Q Approximately how many would be on D
Block?

A A little less than C block.

Q Can you describe when you would arrive

at work, what would be the first thing that
you would do?
MS. COWAN: Objection. You can
answer, if you can.
THE WITNESS: It would be real

hard for him to understand.

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 18 of 116

10
11
12
13
14
LS
16
Ll?
18
19
20
2.
2?
23
24
29

Page 18
November 21, 2019

 

 

M. Cornell
MS. COWAN: Answer the best you
can, if it can be answered. It's kind
of a broad question.
A Like I said, to you before, counselor,
C12 all the jobs in the facility they are not
just affixed to C12, for instance. Mine was
the mainyard job. The first thing I did was
report to the mainyard sergeant's post.
Q Was there a purpose to reporting to
the mainyard sergeant's post?
A I ran the sergeant's post.
Q Was there any particular sergeant who

was your supervising officer in May of 2015?

A I believe it was Jeffrey Porten.

QO What's that last name?

A P-O-R-T-E-N.

Q At the sergeant's post, what would you

do there?

A I'd make sure the inmates that were
still in the yard return back to the block
because they were left there, the day shift
because the block closed in between shift
change. So inmates would be stuck in what we

call the penalty box, they're trying to get

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 19 of 116

10
11
12
L3
14
LS
16
Ly
18
19
20
2.
22
Lo
24
25

Page 19
November 21, 2019

 

 

M. Cornell
back to their program. So we make sure the
blocks get open so the inmates can return to
their blocks, and then I'd open up program
for the inmates because they have programs in
the afternoon.
Q You've been using a term "program."
Can you describe what's meant by that?
A Program is a job for the inmate.
Basically a job, occupation for the inmate or
a trade. Learning a trade for them.
Q Now, were there certain periods of
time during the day for yard time?
A Yes. During the weekday and weekends
are different, but yeah.
Q Could you say what those different

periods of time are for the yard time?

A Would you want to know weekday?
0 Sure, weekday.
A A weekday at 3:30 we'd open up the

south yard for the inmates to go to the south
yard. Once the south yard was full, we'd
open up the mainyard and release inmates to
go to the mainyard at 3:30.

Q How long a period of time during the

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 20 of 116

a

10
11
12
is
14
15
16
17

18

20
Pel,
22
23
24
2

Page 20

November 21,

2019

 

 

M. Cornell

weekday are the inmates permitted to be in

the yard?

A Till 4:45 approximately.

Q What happens at 4:45?

A Close the blocks -- excuse me -- open

up the blocks, inmates return to cell, the
correction officer performs a count.

QO How would the inmates from C block get
to the yard? Can you describe the path they

would take?

A The path?
QO Yes.
A It's kind of a vague question. Do you

know the layout of the facility?
QO Why don't you tell me the layout of
the facility.
MS. COWAN: That's going to be

kind of hard to describe it.
A It's hard. I'll say it to you like
this, I'll try it like this: A, B and E
blocks are the south side of the facility. C
and D blocks are on the north side of the
facility parallel to Wall Street in Auburn.

Main yard is north side of the facility, the

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 21 of 116

10
11
12
13
14
15
16
17
18
19
20
ail
22
23
24
25

Page 21

November 21,

2019

 

 

M. Cornell

south yard is the south side of the facility.

So, the correction officers that were
on the landing to let inmates out to the yard
would be up on the landing, so the path they
would take would be going from north to
south. If that makes any sense.
Q And vice versa, the inmates from C and
D would be travel south to north?
A Yes. They go from north to south to
the yards. A, B and E would go through south
to north.
Q Is there a corridor that they walk
down to get to the yard?
A C and D inmates go through a corridor
out the steps out in the yard -- on their way

to the yard.

QO How long is that corridor,
approximately?
A More rectangular than long. I'd say

it's 30 feet by 20 feet.
Q When the inmates are in their cells,

what type of job are -you doing at that time?

 

 

A Counting. Making sure they have light
and water. You count them. Making sure that
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 22 of 116

10
aD
LZ
13
14
15
16
Li
18
19
20
21
22
23
24
29

Page 22
November 21, 2019

 

 

M. Cornell
they have water. Making sure their lights
are on. Making sure they have the basic
amenities that are afforded to them.
QO While the inmates are in the yard,

what sort of job are you doing?

A The biggest thing to make sure
nothing -- no assaults happen on other
inmates, things of that nature. Making sure

inmates aren't out of place.

Q At any one time what's the maximum

number of inmates that can be in the yard on

the north side?

A That would be the C block. So, I

mean, a big yard for a C block in the

summertime would be 250 inmates in the yard.
MS. COWAN: That's the main

yard or the south yard?

A Both yards. C block is supposed to be

in the south yard, you know, that's where

they're supposed to be. South and main, it's

interchangeable.

QO Are the C block inmates in the yard at

one time and then the D Block inmates in the

yard another time or do they mix? How do you

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 23 of 116

10
Ll:
12
LS
14
15
16
17
18
13
20
21
22
23
24

29

Page 23
November 21, 2019

 

 

M. Cornell
describe that?
A The blocks are supposed to be -- C
block is supposed to be -- there's not
supposed to be any other block mixed in with
Cc BLOCK...

C block is in the main yard and D
block are supposed to be inter mingling with
the inmates in the yard. Every once ina
while you have what we call a crossover
because if C block is in the main yard, it
means D block is going to be in the south
yard. The north side can go to the yard
together, the south side can go to the yard
together. But you'd have inmates that were
stuck in the program and they had to go
through the main yard, they'd have to go back
to where they're assigned, to the south
yard -- you see -- it's getting too
complicated to talk about.

C Block -- the simplest answer for
him, C block, they're supposed to be in the
main yard, they're not supposed to be D block
inmates in the main yard. Is that simple?

Does that make sense?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 24 of 116

ly NN

10
11
12
i
14
15
16
17
18
19
20
21
22
23
24

25

Page 24

November 21, 2019

 

 

M. Cornell
Q Sure, but sometimes it does happen
when there are C and D block inmates in the
yard sometimes?
A Yeah. For instance, let's say, we
have a barber shop, right, in the facility.
So inmates from D block use the barber, he's
giving haircuts to C Block inmates in the
barber shop. When his correction officer
boss tells him his work is complete, he has
to go through the main yard which is at the
time nothing but C block inmates, he goes to
what we call crossover where he has to report
there so he can go where his block is
supposed to be at that time, you know.
Q Other than you being assigned to C
Block, had you worked in any other areas at
Auburn during your time there?
A Yes, I was in miscellaneous for two
years. And I had a job called dog-five, D5
for a year. I don't know the dates. D5 is
another main yard job. A fixed position job.
Q Can you describe what's meant by that?
A I had a post in the main yard against

C block wall where I basically watched that

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 25 of 116

1
12
i3
14
15
16
Ly
18
I
20
Zl
22
23
24
25

Page 25

November 21, 2019

 

 

M. Cornell
side of the yard for the duration of the yard
period.
Q And the difference with the other job,
the C12 main yard job that you had, there you

could walk around the job?

A Correct...

Q I see today that you have kind of a
beard. Back in May of 2015 were you clean
shaven?

A Yes:

Q How about in January of 2016, were you

also clean shaven at that time?
A Probably.
Q How did you wear your hair at that

time in May of '15?

A Very similar to what I have now.
Short.

Q Short close cropped?

A Yes.

Q Could you describe the uniform that

you would wear as a correction officer at

 

 

Auburn?
A Blue shirt; dark blue pants.
QO Did you carry any equipment?
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 26 of 116

10
11
12
13
14
15
16
17
18
19
20
Zk
22
23
24
25

Page 26

November 21,

2019

 

 

M. Cornell

A Yes.

Q What?

A A baton. Set of keys -- two sets of
key clips.

Q Anything else?

A I can't recall. I assume that's all.

MS. COWAN: Was that May of
2015 you're talking about?
MR. LEVY: sure. I'll adopt
that.
Q In May of 2015 what type of equipment
would you carry?
A That right there, baton and two key
Lips. In the yard I had no keys on. In the
blocks I had keys on my hip.
QO What would you do with the keys when
you'd go in the yard?
A The keys weren't allowed in the yard.
In the block I had the keys.
Q So, what would you do with them when
you'd go into the yard?
A I gave them back to the officer
running the block.

Q In January of 2016 is that the same

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 27 of 116

10
vA
12
13
14
15
16
Li
18
19
20
ZL
22
23
24
25

Page 27

November 21,

2019

 

 

M. Cornell
type of equipment you would carry, a baton
and two sets of keys?
A Les
Q Can you describe what is meant by the
phrase "key block"?
A "Key block" in laymen's term, awaiting
pending disciplinary hearing.
Q During the shift that you would work
in the C12 assignment, approximately how many
other correction officers would be working in
the area you were working?
A Rephrase one more time please.
QO Sure.

When you were working the C12 main
yard assignment, how many other correction
officers would be working with you at the
same time?

MS. COWAN: In the main yard or

in the block?

QO In the block.
A I'm the wrong guy to ask that question
EO: There seem to be ten officers around the

north side of the jail.

QO When you were out in the yard, how

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 28 of 116

10
11
L2
L3
14
15
16
17
18
1.9
20
2),
22
23
24
2S

Page 2°

November 2?

4
t+

2019

 

 

M. Cornell
many other officers in addition to yourself
would be out there?
A At least eight.
Q So is that including yourself or in
addition to yourself?
A Including myself and the sergeant
actually, yes.
Q Including yourself and the sergeant
there would be approximately eight officers

in the yard when the inmates were in the

yard?
A I'd say so, yes.
QO One of the officers would be a

sergeant?

A Yes.

OQ How about when you're on the block,
other than yourself there are about a total
of ten officers; is that right?

Yes.

Does that include a sergeant or more?
One housing sergeant.

Was there a lieutenant?

> O YF O PF

One lieutenant on that shift, 3:00 to

11:00 shift. That's for the whole facility

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 29 of 116

10
11
LZ
de
14
LS
16
Ty
18
19
20
21
22
23
24

Zo

Page 29

November 21, 2019

 

 

M. Cornell

obviously. They cail them Watch Commander.
Q Where was he stationed?
A What we would call that is "upfront."

Meaning, the administration building.
Q At the time that you stopped working

at Auburn, who was the superintendent of the

facility?

A Harold Graham.

QO Was there a warden?

A They don't call them wardens anymore.
QO They're superintendent?

A Yeah.

Q Can you describe any training that you

received to be a correction officer?

MS. COWAN: Objection. Can you
be a little more specific, I guess?
Because he's probably received a lot
of training which is kind of broad.

Q Generally, can you describe the manner
in which you were trained, was it a classroom
setting, was it a practical setting?

A It's all classroom teaching. We go to
the academy. That's all I can tell you.

QO So it was in the academy?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 30 of 116

10
11
12
LS
14
15
16
17
18
19
20
21
22

24

Zo

Page 30
November 21, 20619

 

 

M. Cornell
A Yes.
Q How long a period of time were you in

the academy?

A Fight weeks.
Q What subjects are covered?
A Everything from sexual harassment to

use of force training.

QO Are you also trained in the methods
for searching inmates?

A Not in a practical sense, no.

Q Is part of the job of a correction
officer to occasionally pat frisk inmates?

A Oh, yes. Yes, absolutely.

Q Do you receive any training in methods

to conduct those pat frisks?

A You learn on the job from mentors and
the like.
QO It's fair to say as you're doing your

job, other more experienced officers will
tell you the things to do?

A Correct.

Q Can you state the methods by which you
would pat frisk an inmate?

MS. COWAN: Objection. Do you

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 31 of 116

Page 31
Nevember 21, 2019

 

1 M. Cornell

z understand?

3 THE WITNESS: I don't

4 understand because it's hard to

5 explain.

6 MS. COWAN: Do you mean like
i the procedure?

8 MR. LEVY: Yes.

9 Q Can you describe the procedure for pat
10 frisking an inmate?

11 A How I would describe it is I would

12 order the inmate to submit to a pat frisk.

13 He places his hand against a wall, and I

14 would start with one arm -- frisk anyplace

15 that he can conceal something, whether it be
16 the hoodie of his hood sweatshirt, whether it
L7 be the sleeves in front of his sweat shirt.
18 I frisk his ribcage. I feel both sides of

19 his stomach and his back into his waist band,
20 and I'd frisk the whole part of his waist

2: bend. I'd get to a zipper, where that double
22 part of your zipper is, I'd frisk that. Once
23 you get down to the leg, you frisk one side
24 of the leg, all the way down from his private

25 area, all the way down to his leg. And you

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 32 of 116

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

Page 32

November 21, 2019

 

 

M. Cornell
ask him take your shoe off on one side. Then
you frisk the other leg and tell him to do
the same thing, take your other shoe off.
It's hard to explain.
Q Do you have to get authorized to frisk
an inmate?
A No.

MS. COWAN: You're just talking
about pat frisk, right, because
there's pat frisk and strip frisk.

MR. LEVY: I'm just talking
about a pat frisk at this point.

Q For a pat frisk you don't have to get
any authorization from a sergeant?

A Correct.

QO If you do conduct a pat frisk you have

to inform the sergeant afterwards?

A No.

Q Did you conduct strip frisk?

A Yes.

QO In order to conduct a strip frisk, did

you have to get authorization?

 

 

A Yes.
QO Can you describe the procedure for
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 33 of 116

‘oO

10
11
12
13
14
LS
16
17
18
19
20
21
22
23
24
25

Page 33
November 21, 24019

 

 

M. Cornell
that?
A If I felt something unusual, and the
sergeant is right next to me like he usually
always is: I'd say, hey, Sarge, I feel
something in the zipper of his pants. He'll
say, okay, Cornell, let's go inside and look
at it.
Q So a strip frisk covld start with a
pat frisk in the yard and then you would go
inside if you have to further conduct a strip
frisk?
A Yes, just what you said. Pat frisk in
the yard, you felt something unusual, you
take the inmate to a private area and have
the inmate strip frisk with the sergeant's
authorization, yes.
Q Is there also something also called a

cell frisk?

A Yes.
QO Can you describe that.
A The cell frisk, you look at everything

inside the cell and make sure there's no
contraband, nothing that an inmate is not

supposed to have inside of his cell.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 34 of 116

10
11
12
13
14
15
16
17

19
20
2
22
23
24

25

Page 34

November 21, 2019

 

 

M. Cornell
0 What is the procedure for that if the
inmate is in the cell?
A Order him to come out and give a pa
frisk to the inmate and then he watches the
cell being frisked.
0 How many officers would conduct that
process?
A There is no policy on that. There
should be a guy watching the guy's back, the
inmate.
0 So ideally there would be at least two
officers?
A Yeah.
) In terms of conducting a strip frisk
or a cell-frisk, are you provided with any
type of instruction on how to conduct those?
A I don't know. You mean like training
or like the sergeant standing nearby? What
do you mean by that?
0 Training or instruction or written
material. Anything that would provide
guidance on how to conduct these things.
A I'm sure -- look, in Auburn that was

the best instruction you get is the more time

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 35 of 116

10
11
Le
13
14
L5
16
17
18
19
20
2
22
23
24
25

Page 35

November 21,

2019

 

 

M. Cornell
you get, the more and more experience you
have on it. That's the best way I can say.
If that's the right way to answer that.
Q Were you ever given any type of

written materials like a handbook, guidebook

on --
A Never. Never.

MS. COWAN: Make sure he
finishes asking his question. I don't
want you to anticipate what he's
saying, he may not be saying what you
think.

OQ As a correction officer at Auburn, are

you given a locker to use?
A Yes.
Q Is that generally to change into your

uniform?

A Yes.

Q Where are the lockers located?

A In the cellar administration building.
0 BFarlier you had said that the first

thing that you would do, when you reported
for the job, is to go to the sergeant's post

in the yard?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 36 of 116

10
11
12
LS
14
15
16
17
18
Lg
20
21
22
23
24
25

Page 36
November 21, 2019

 

 

M. Cornell

A Yes.
0 Before doing that, would you first go
to your locker?
A Usually.
QO Would you arrive at Auburn in street
clothes?
A No.
Q You would come already dressed in
uniform?

Yes.

So are you assigned a locker number?

Yes.

A
Q
A
QO What was your locker number?
A I don't recall.

Q Do you recall ever being assigned
locker number 269?

A I don't.

Q Do you recall ever being assigned
locker number 276?

A I don't.

Q Do you recall ever being assigned

locker number 169?

 

 

A No, I don't.
Q Did you during your time at Auburn
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 37 of 116

10
11
12
L3
14
LD
16
17
18
LS
20
2:1.
22
23
24

25

Page 37
November 21, 2019

 

 

M. Cornell
utilize more than one locker?
A I don't recall.
Q As far as a key to your locker, who
would have a key?
A The arsenal and myself. The guy who

held the locker.

QO What is meant by "the arsenal"?
A That's where every piece of chemical
agents, weapons to batons. Anything that was

meant to be locked and stored away from
inmates would be in there.

Q Is it fair to say that you would have
a key to your locker and the facility would

also have a key to your locker?

A Yes.

Q Do you recall ever sharing a locker?
A No. It's been so long.

QO Is there an area, or you may have

described it, where the lockers are that's
referred to as the dungeon. You may have
referred to it as the cellar. Is it also
known as the "dungeon"?

A Yes. I didn't know you knew that

term, I would have said it earlier, but, yes,

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 38 of 116

10
Tek
i
13
14
LS
16
LT
18
19
20
21
22
23
24
295

Page 38
November 21, 20619

 

 

M. Cornell

the dungeon.

Q Did you always have the same locker?
A I don't recall. I really don't.
Q Is there something called a lineup

room at Auburn?

A It's in the same area as the dungeon.
QO Did you utilize a locker that was near
the lineup room?

A Yes. It's all the same area.

Oo Did you ever ask to be assigned a

particular locker at Auburn?

A No.

QO Did you have access to a computer at
Auburn?

A No.

0 Were there occasions that you would

ask other people working at Auburn to look up
an inmate's disciplinary history at Auburn?
A No.
Q While the inmates are on the block,
are they always in their cell?
MS. COWAN: Objection. Is that
too vague, too broad?

THE WITNESS: Tess

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 39 of 116

10
11
12
13
14
15
16
Li
18
19
20
21
22
23
24

23

Page 39

November 21,

2019

 

 

M. Cornell
A No offense, Counselor, that is a
little vague. On the block? Like lights out
time 10 o'clock till 7:30 when they go to
chow in the morning? That's what I call on
the block. That means no one ventures out.
You understand, they're locked in their cell.
Within 7:30 a.m. when they go to program
until 10:00 p.m. or 9:45 p.m., whatever time
it was, there's a lot of fluid stuff going on
in that facility.

But most of the time if they're not
assigned a program, if they're not going out
in the yard, they're supposed to be locked in
their cell.

Q I guess what I'm asking is: Is there
an area inside the facility where inmates are
permitted to move about freely? Like --

A No, that should never happen.

QO So, there's no like a rec room or
something like that inside the facility?

A There is a gym but it's inside the
yard. There's a gym building. It's within
the confines of the yard system.

Q So, if I understand you correctly,

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 40 of 116

10
11
12
13
14
15
16
17
18
Lg
20
21
22
23
24

25

Page 40

November 21, 2019

 

 

M. Cornell
from the time they go to eat in the morning
they may have program doing a job --
A Yess
Q -- or being in the yard, but other

than that an inmate is to be in their cell?

A Correct.

Q And then lights out is at 10:00 p.m.?
A Yes.

QO And they are out for, I guess,

breakfast in the morning at 7:00?

A 7:30, yeah.

QO If during a frisk of an inmate you do
find contraband, can you describe the
procedure for what is to be done with that
contraband?

A To notify the sergeant and the
sergeant calls the Watch Commander.

Q Once you notify the sergeant and the
sergeant notifies Watch Command, is there any
other responsibility that you have with
regard to any contraband that you found?

A It depends on what the contraband is.
QO If it's something that is what you

perceive to be a weapon, is there a

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 41 of 116

12
L3
14
15
16
17
18
19
20
2b
22
23
24

29

Page 41

Novemper 21, 2019

 

 

M. Cornell
particular procedure that you're supposed to

undertake?

A Yes.
QO What is that?
A I don't remember it all, but you're

supposed to bag the stuff and put it inside
of a locker, in an evidence drop box, if I
remember right.
MR. LEVY: Off the record.
(At this point in time, a
discussion was held off the record.)

BY MR. LEVY:

Q Where is that evidence drop box
located?
A In the Watch Commander's office at the

time I worked there.

Q Where is that located?

A In the administration building.

QO Were there different Watch Commanders?
A They have relief officers, you know,

guys when they had their days off another
Watch Commander would come in.
Q In other words, is that a job that's

worked by shift or is that a permanent

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 42 of 116

10
11
Le
13
14
15
16
17
18
Ly
20
21.
22
23
24

20

Page 42
November 21, 2019

 

 

M. Cornell
position that somebody has?
A Lt's by shift.
MS. COWAN: Can you get the
paper off the microphone?
MR. LEVY: Sorry, about that.
MS. COWAN: Thanks.
MR. LEVY: I didn't realize
that had happened.
MS. COWAN: That's okay.
Q What's the rank of the Watch
Commander?
A Lieutenant.
Q In May of 2015 do you know who the
lieutenant was?
A No, I don't.
Q In January of 2016, do you know who
the lieutenant was?
A No, I don't.
0 Earlier you had said that you would
learn on the job from mentors on how to
conduct the various frisks that you did.
Can you name any of those people who
provided you the mentorship?

A No. I don't know any of them anymore.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 43 of 116

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

295

Page 43
November 21, 2019

 

 

M. Cornell
QO If a contraband, such as, a weapon is
found on an inmate, is it to be photographed?
A Yess
Q Would you take the photograph if you
were the one who found it?
A Not necessarily. I could, if 1 wasnt
overwhelmed but usually there is somebody --
at the time, if I remember right, there's an
officer working in the Watch Commander's
office that would have the camera ready for
you.
QO So is there a camera that is kept at
the facility for the purposes of
photographing any contraband that's found on
inmates?
Yes.
Who keeps that?
I don't know who keeps that.
Do you know where it was kept?

I don't.

oOo F OO F ODO PF

Did you ever have any training in gang

intelligence?

 

 

A No.
Q While you were at Auburn, were you
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 44 of 116

10
TA
12
13
14
15
16
Li}
18
19
20
2
22
23
24

25

Page 44
November 21, 2019

 

 

M. Cornell

aware if there were any gangs within the

facility?
A Absolutely.
Q Which gangs were at the facility

during the time you were there?
A Bloods, Latin Kings, Quinteros. All

kinds of offshoots off of them.

Q How would you get to and from the
facility?

A I would drive.

Q Is there a parking area at the

facility?

A Yes.

QO Relative to where you would enter the
facility upon your arrival there, where was
that parking lot located?

A Right across the street from the
facility. One parking lot.

Q Had you ever removed contraband from

the facility and brought it to your personal

 

 

vehicle?
A Yes. Accidentally, yes, I have.
QO That was on accident?
A Yes.
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 45 of 116

10
11
12
L3
14
15
16
17
18
9
20
eel.
22
23
24

25

Page 45

November 21, 2019

 

 

M. Cornell
Q In December of 2016 was your vehicle
actually searched and a weapon found in your
vehicle?

MS. COWAN: Objection. You can

answer.
A There was a rifle found in the
vehicle. There was two makeshift type -- I

can't remember what they were specifically,
but something from the prison was found in
the facility. Two
cutting-type-instrument-looking things.

Q Did you intend on doing anything with

those items?

A No. Throw them away.

Q Did the rifle have any ammunition?
A In a separate case.

Q Those two-cutting-type instruments,

had you personally recovered them off of
inmates?

A Not off inmates, never.

QO Do you know how it came to be that

those instruments were in your car?

 

 

A I put them there.
Q Do you know when you put them there?
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 46 of 116

10

Lgl

12

L3

14

15

16

17

18

19

20

21

23

24

29

Page 46
November 21, 2019

 

 

M. Cornell
No.
Do you know where you found them?
Somewhere in the facility.
Do you know where in the facility?

No.

oO Fr O FPF OO F

Was it a common practice to remove
contraband such as these weapons and put them
in your personal vehicle?

MS. COWAN: Objection. You can

answer.
A It wasn't common practice. To me it
wasn't a big deal. If you found something on

the ground and you take it out of the
facility, nobody wanted to do nothing with
it: It wasn't a big deal to me.
QO If you do place an item of contraband
into the evidence drop box, do you also have
to write a memo regarding the evidence that
you're leaving there?
A Rephrase. Are you talking about --
rephrase the question.
0 Sure.

If you deposit an item of contraband,

such as, a weapon into that evidence drop

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 47 of 116

10
id
LZ
3
14
LS
16
17
18
19
20
21
22
23
24
Zo

Page 47

November 21, 2019

 

 

M. Cornell
box, do you also have to create a memo about
what you're leaving there?
A I don't recall. I remember writing a
misbehavior report in a memo that basically
mirror image the misbehavior report. But I
don't know if drop into evidence -- into the
drop box, I don't remember that being part of
the policy. It's been three years.
Q Does the evidence have to be logged in

any form?

A Yes, it definitely has to be logged.
Q How?
A How? You mean like writing with a

pen? Is that what you mean?

QO Yes.

A With a pen, yes. It's been so long,
but I remember the Watch Commander and myself
writing many of them in an entry book.

Q Regarding those few items of
contraband that were in your vehicle, were
you told by any supervisors at Auburn what to

do with them?

 

 

A Never.
QO Do you recall an inmate at Auburn, an
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 48 of 116

10
ih
Le
ss
14
15
16
17
18
19
20
21.
22
23
24

25

Page 48
November 21, 201

 

 

M. Cornell
inmate, named Donnesia Brown?
A No, I don't.
MR. LEVY: Aimee, do you have
the item that's Bates stamp 177?
MS. COWAN: I do. It's a
photograph of Donnesia Brown?
MR. LEVY: Yes.

MS. COWAN: Okay.

Q Officer Cornell, I'm going to ask you
to take a look at this document. It has
Bates stamped number 177 on it. There's a

photograph or multiple photographs of an
individual on it. Do you recognize that
individual?

A I do not.

MR. LEVY: For the record, At
indicates the name of this individual
as Donnesia Brown.

OQ Have you ever seen a document that
looks like this, the one you're looking at

that's Bates stamped 177?

 

 

A Yes.
Q What do you understand it to be?
A It's a photograph of an inmate.
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 49 of 116

10
11
12
13
14
L5
16
17
18
19
20
ZL.
22
23
24

Zo

Page 49

Nevelber 21,

2019

 

 

M. Cornell

Q It provides on this document something
called an owning facility, correct?
A Yes.
QO And on this document it indicates
Auburn General as the holding facility,
correct?
A Yes.
Q On January 21, 2016, do you recall
conducting a search of an individual named
Donnesia Brown?
A No, I don't.
QO On January 21, 2016, do you recall
conducting a search of any inmate at Auburn?
A Can I say something?

MS. COWAN: Just answer the

question.

A I don't. I frisked all the time, man.

MR. LEVY: Do you have the

document that's number 171?

MS. COWAN: Yes.

Q Officer Cornell, I want to give you an

opportunity to read through that, okay.

 

 

A Yep. Got it.
QO Also, before testifying here today,
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 50 of 116

10
dot
LZ
i3
14
15
16
17
18
Lg
20
2:
22
23
24
29

Page 50
November 21, 2019

 

 

M. Cornell
did you review any documents?
Vaguely.
Which documents did you review?
I seen this one.
What is this document?
It's a to/from memorandum.
It's a memorandum regarding what?

My frisk on Brown.

0 FF 0 FF 0 F ODO F

So there was a frisk performed by you
of an inmate D. Brown, his identification
number is 11A4897, correct?

A Ves ;

Q This memorandum, is that all your

handwriting?

A Yes, it is.

Q At the bottom you've signed it?

A Yes.

QO Can you read for the record, what it
states.

A (Reading): On the above date and

approximate time I was ordered by Sergeant
Pyke to frisk Brown, D. 11A4897 who occupied
D-4-37 cell. I ordered Officer Brown out of

his cell to submit to a pat frisk on D-4

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 51 of 116

Ae,
12
13
14
LS
16
17
18
19
20
Zak

23
24
oo

Page 51
November 21, 2019

 

 

M. Cornell
Company. During the pat frisk of Brown I
felt an unknown object in Brown's buttocks
area. I notified Sergeant Pyke who
authorized me to conduct a strip frisk of
Brown in D block 4 and 5 center room. During
the strip frisk Brown volunteered surrendered
to me from his buttocks area an ice pick type
weapon fashioned out of a toothbrush
measuring approximately 8 inches long by
half-inch wide. The weapon was sharpened to
a point on one end and had a cloth handle on
the other end. The weapon was photographed,
bagged and secured in the evidence drop box
per directive 4910A.

MS. COWAN: Do you want to mark
it?

MR. LEVY: I'm referring to it
as Bates Stamp number 171.

MS. COWAN: Okay.

MR. LEVY: I could mark it as
an exhibit if you feel better about
doing it that way.

Off the record.

(At this point in time, a

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 52 of 116

10
11
12
LS
14
L5
16
17
18
19
20
21
22
23
24
29

Page 52

November 21,

2OLe

 

 

M. Cornell
discussion was held off the record.)
BY MR. LEVY:
QO It indicates the date that this was

done was what, Officer Cornell?

A January 21, 2016.

Q And the approximate time?

A 3:30 p.m.

0 And this was submitted to Sergeant

Pyke by you?
A Yes.
Q Can you describe Sergeant Pyke? What

did he look like?

A Tall, hair like me. White.

Q Male?

A Yes.

Q Do you recall Sergeant Pyke's first
name?

A I don't.

0 When you left Auburn, was Sergeant

Pyke still there?

A VES.

0 As far as you know, does Sergeant Pyke
still work at Auburn?

A I'm not sure.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 53 of 116

10
11
12
13
14
IS
16
Ly
18
19
20
21
22
Z3
24
Zo

Page 53
November 21, 2019

 

 

M. Cornell
Q Do you know why Sergeant Pyke ordered
you to conduct a frisk on Inmate Brown?
A I don't.
0 Inmate Brown was in the D-4-37 cell;

is that right?

A That's what it says, yes.

Q Can you describe where that is
located?

A D block, 4 company, 37 cell.

QO Are there multiple levels of the D
block?

A Yeah, four and five are the highest on

D block. Fourth tier up.
Q It indicates it was conducted in a
center room.

Can you describe where that is in

relation to D block?

A It's in the middle of D block, 4 and
5).

Q How big is that room?

A Approximately six by three and a half
feet.

QO After reading this document, does it

refresh your recollection at all about

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 54 of 116

10
11
12
L3
14
L5
16
17
18
19
20
21
22.
23
24
20

Page 54
November 21, 2019

 

 

M. Cornell

conducting the frisk of this inmate, D.

Brown?
A Not at all.
Q After reading it, do you know whether

or not you had asked Sergeant Pyke if you
could conduct a strip frisk of this inmate?

A It looks like I felt an unknown object
on Brown and I got ahold of Sergeant Pyke and
he told me to strip frisk him.

Q When an inmate is being strip frisked,

what are they told to do?

A Take their clothes off.

Q Completely?

A Yeah.

0 According to this document that was

done in the center room?

A In the center room, yes.

Q Would Sergeant Pyke have been with you
while this strip frisk was being conducted?

A Yeah.

Q Do you know if any other officers were

with you at the time?

 

 

A No, I don't.
0 Do you know whether or not this
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 55 of 116

10
11
LZ
13
14
iS
16
17
18
18
20
21
22
23
24
25

Page 55

November 21, 2019

 

 

M. Cornell

inmate, D. Brown, was in a fight in the yard
a week before this frisk?
A No, I wouldn't have known; I wouldn't
have cared.
Q Did you know at the time that this
frisk was conducted what the status of this
inmate, D. Brown's, sentence was at Auburn?
A No, not at all.
QO Is there anything to suggest that this
inmate, D. Brown, objected to being searched?

MS. COWAN: Objection.
A I don't remember the frisk. I don't
remember what his emotions were, what my
emotions were, I don't remember any of it.
Q I'm only asking based upon what you've
read, is there anything that would suggest
that he objected to the search?
A Do you understand what I just said?

MS. COWAN: Just based on this

one memo.

A No, not at all. He voluntarily
surrendered to me. According to the document
what I wrote is that he voluntarily

surrendered the weapon to me.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 56 of 116

Page 56
November 21, 2019

 

1 M. Cornell

2 MR. LEVY: Aimee, I'm looking

3 at this screen and it says that this

4 conference or something is scheduled

5 to end in a minute.

6 MS. COWAN: Let's go off the

7 record.

8 (At this point in time, a brief
9 recess was taken.)

10 BY MR. LEVY:
se. Q What time of the day would the inmates

12 on the D block have access to the yard?

13 A Around 3:30 p.m. Can I hold up for a
14 sec?

15 Q Do you want to change what you just

16 said?

Ti A Well, it's 3:30 but it's not like that
18 everyday. They have an afternoon rec one

19 day, and then the next day during the week
20 they have it in the evening.
21 Q So it could depend on the day, it

22 could either be at 3:30 or it could be later

 

 

 

23 on towards the evening?

24 A Correct.

25 Q On this particular day, January 21,
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 57 of 116

10
i
12
Ls
14
15
16
17
18
19
20
21
22
23
24
25

Page 57

November 21,

2019

 

 

M. Cornell

2016, would you know when they had yard

access?
A I wouldn't have known that, no.
QO When an inmate returns to the cell

block from the yard, do they have to pass

through any type of metal detector?

A You said going from the yard to the
cell?

QO Correct.

A No. We put them back in their cells.

We wouldn't frisk them to go back in their
cell.
Q Do they have to pass through some sort

of detection in order to enter the yard?

A Not on the weekdays, no.

0 On the weekends they do?

A Weekends we frisk. We did frisk.

Q So, before entering the yard you would

do a pat frisk?

A We random pat frisk on the weekend.

Q What do you mean by random pat frisk?
It wouldn't be everybody?

A Meaning, on the weekends the Watch

Commander was to send down ten ones, the box

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 58 of 116

10
Ti
12
13
14
15
16
17
18
iS
20
21
22
23
24
25

Page 53

November 21, 2019

 

 

M. Corneli
chairs would be set up, and basically you
don't just pick out inmates. An inmate shows
up in the corridor and he randomly pats the
inmates.

If the north side was coming out on
the evenings, which would be, you know, their
evening rack, the guards are staged in the
corridor, and the inmates would come out of C
block, a couple of guys get frisk randomly,
and then D block guys, the same way. Every
weekend.

Q When you say it's random, it wouldn't
be every inmate entering the yard, it would
be who ever is selected?

A It could be one out of five, one out
of ten, one out of three.

Q When you conduct a frisk, are you
doing it barehanded or are you wearing
gloves?

A I always do it barehanded. I never
wore gloves.

Q Does that also go for whether you
conducted a strip frisk?

A Yeah, I'd say so, yeah, I never wore

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 59 of 116

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

Page 59
November 21, 2019

 

 

M. Cornell

gloves.
Q Is that the procedure or protocol?
A There is no protocol or procedure.

There is nothing written down about that.
QO Is there any concern for fingerprint

contamination?

A No.
MR. LEVY: Do you have document
172 «
MS. COWAN: Yes.
A Yes.
Q This is document Bates stamped number
L72..

MR. LEVY: Off the record.
(At this point in time, a
discussion was held off the record.)
MR. LEVY: For the record, the
documents that Officer Cornell has
looked at to this point are Bates
stamped with the Brown v. Cornell
caption on them.
Q So, this document 172, have you had a
chance to look at it?

A I didn't look at this but okay. I

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 60 of 116

10
11
12
is
14
i5
16
Le
18
19
20
21.
22
23
24
25

Page 60

November 21, 2019

 

 

M. Cornell
have not, no.
Do you know what it is?
The strip frisk form.
Is this a document that you prepared?
Yes.
Your signature is at the bottom?

Yes.

0 FF OO F O FF VY

Sergeant Pyke authorized it and his
Signature is on it as well?

A Yes 3

QO This document, is it required whenever

you conduct a strip frisk?

A Yeah.

QO This indicates inmate's name is what?
A Brown, Donnesia.

QO And it has the date that it was

conducted as what?

 

 

A January 21, 2016.
QO What time?
A Approximately 3:30 p.m.
QO It indicates the location of the strip
frisk?
A Yeah.
0 Where is that?
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 61 of 116

11
r2
13
14
15
16
17
18
19
20
241.
22
23
24
29

Page 61

November 21, 2019

 

 

M. Cornell
A D block 4-5 center room.
Q It has identification number as
11A4897, correct?
A Correct.
0 And this form provides a basis for the

search and frisk, correct?

A Yes.
Q What did you write?
A "Felt an unknown object in Brown's

buttocks area during pat frisk on D-4
company."
Q There's a box that's checked that says

"Strip frisk,”™ right?

A Y@s.

QO As opposed to "strip search"?

A Yes.

Q What's the difference?

A I don't think what a strip search is.

Strip frisk is basically, from what I've come
to know, is a visual look at the naked body
of a human being.

Q And there is a section there for
"Name/rank of person(s) conducting the

trisk;" right?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 62 of 116

10
11
12
13
14
iS
16
Li
18
19
20
ZL
22
23
24

25

Page 62
November 21, 2019

 

 

M. Cornell

A Yes j

Q Your name is there, right?

A Yes.

QO And also "Result of search," you have

information that you've written there,

correct?

A Yes.
Q What have you written there?
A (Reading): Ice pike type weapon

fashioned out of a toothbrush measuring
approximately 8 inches long by half-inch wide
with clock handle.

0 You also indicate whether or not force

was used to complete the search, right?

A Correct.

Q What have you indicated?

A It says "No."

Q So no force was used to conauct this
search?

A Correct.

MR. LEVY: Can Officer Cornell
be shown what's Bates stamp 173. This
is Brown v. Cornell 173.

QO Have you had an opportunity to look at

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 63 of 116

10
11
12
13
14
15
16
17
18
19
20
21
a2
23
24
25

Page 63
November 21, 29015

 

 

M. Cornell

Yes.

Do you know what this document is?
Yes, I do.

What is it?

It's an Inmate Misbehavior Report.

0 F OO F DO BF

When is it required that you complete
an Inmate Misbehavior Report?

A Anytime an officer finds that an
inmate infracts the rules -- violates the
institutional rules of prison.

QO And this is an Inmate Misbehavior
Report that was completed by you, correct?

A Yes.

Q The information inputted on this

document was inputted by you?

A Yes.

QO And you've signed it in the middle of
the page?

A Yes.

Q And there is a supervisor endorsement

towards the bottom that's a sergeant's
Signature, correct?

A Yes.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 64 of 116

10
11
12
13
14
iS
16
17
18
19
20
Zl.
22
23
24
25

Noveinber

Page 64
21, 2019

 

 

M. Cornet
Q And this is with regard to the search

done on Donnesia Brown on January 21, 2016 at

approximately 3:30 p.m., correct?

A Yes.

Q You've indicated two rule violations
on it. What have you written there?

A 113.10 weapon; 113.11 altered item.

QO These would be charges for the inmate

to face discipline at the facility?

A Yes.

QO You've also inputted information in
the box that's number four, the description
of the incident. Can you please read for the
record, and keep in mind that the reporter
has to take down what you're saying, so if
you could read it a little slower what you've
written there.

A (Reading:) On the above date and
approximate time I was ordered by Sergeant
Pyke to conduct a suspicion frisk of Brown D.
11A4897 who occupied D-4-37 cell. I ordered
Brown out of his cell and submit to a pat
frisk on D-4 Company. During the pat frisk

of Brown I felt an unknown object in Brown's

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 65 of 116

10
Li.
12
13
14
LS
16
Ly
18
Lg
20
21
22
23
24

25

November

Page 65
21, 2018

 

 

M. Cornell
buttocks area. I notified Sergeant Pyke who
authorized me to strip frisk Brown in the D
block 4-5 center room. During the strip
frisk Brown voluntarily surrendered to me
from his buttocks area and ice pick type
weapon fashioned out of a toothbrush
measuring approximately 8 inches long by 1/2
inch wide. The weapon was sharpened to a
point on one end and had a cloth handle on
the other end. No other contraband was found
during the strip frisk. The weapon was
bagged, photographed, and secured in the
evidence drop box per directive 4910A.
Q According to this document you
completed this report on January 21, 2016; is
that right?
A yes.
Q Can you just say what is meant by a
"suspicion frisk"?
A Suspicion frisk it could be many
things. it ¢ould. be acting out of the Aor:
It could be somebody's informer told somebody
that he had something. There's a myriad of

ways suspicion frisk comes about.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 66 of 116

--4

10
11
12
13
14
5
16
17
18
19
20
21

23
24

25

Page 66

November 21, 2019

 

 

M. Cornell
QO Is it fair to say that at some point
there was a suspicion form by either Sergeant
Pyke or another officer that this inmate
Donnesia Brown had something on him?
A I guess so, yes.
Q So, is it also fair to say that you
don't recall ever having any interaction with
this Inmate Donnesia Brown; is that fair?
A What's your question?
QO Is it fair to say that you don't
recall ever having any interactions with this
Inmate Donnesia Brown?
A Yes, I don't know the man.
QO According to this document, it
indicates in box number six other inmates
were not involved, correct?
A Correct.
Q According to this document at the time
of the incident he was confined, correct?
A Yes.
Q And that he was also confined after

the incident?

 

 

A Yes.
QO And according to this document he was
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 67 of 116

10
11
12
13
14
i5
16
17
18
19
20
21
22
23
24
25

Page 67
November 21, 2019

 

 

M. Cornell
moved to another housing unit?
Yes.
And does it say where he was moved?
Yes, it does.
Where does it say he was moved?

SHU-D.

0 FPF OO FF ODO BP

And you stated that earlier, that's a

Disciplinary Special Housing Unit?

A Yes.
Q Is that also solitary confinement?
A No. My time as a correction officer,

we never used the term "solitary

confinement." It's Disciplinary Unit.
QO But is he put in a cell by himself?
A Just like he is down in the blocks.

MR. LEVY: Can he be shown 178.
Q Now, you've mentioned that the item
found on Inmate Brown was bagged,

photographed and secured in evidence drop

box. Do you know if you did those things?
A Yes, I did. If I wrote it, I did it.
QO So, you're looking at this document
number 178. Do you recognize what we're

looking at?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 68 of 116

10
11
LZ
13
14
15
16
17
18
19
20
Pal:
22
ao
24

Zo

Page 668
November 21, 2919

 

 

M. Cornell
A Do I know what that is? Yes, I do.
Q What are we looking at?
A It's a fashioned-type prison weapon.
O As you're looking at it, does it look
like the item you've described in your
misbehavior report and your memorandum?
A Ves «
Q Looking at it, do you recall ever
finding this item on this Inmate Brown?
A Can I say this -- I found a lot of
these things, man. I see it, but to me it
looks like just another weapon.
Q I'm just asking whether or not --
A You're asking me if it looks like the
one I found on him. I don't remember the
incident. You understand?
QO Okay.

According to this document, this is
the item that you found on this Inmate Brown
conducting that search though, according to
this document?

A Yes.
Q Did you plant this item on Inmate

Brown?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 69 of 116

10
11
12
1.3
14
15
16
17
18
19
20
21
22
23
24

25

Page 69

November 21, 2019

 

 

M. Cornell
A No, I didn't.
Q Do you know if any other officer
planted this item on Brown?
A No.
Q Did you have any reason to setup this
Inmate Brown?
A Not one.
Q Once the item is bagged and
photographed and secured in the evidence drop
box and you complete your paperwork related
to this search, do you have any other

responsibility regarding it?

A Not that I remember what you just
said. It's been a long time.
Q Do you ever recall testifying at a

disciplinary hearing for this Inmate Brown?

A No, I don't remember any of that.

Q Do you know whether or not this Inmate
Brown received any outside charges against
him from the Cayuga County DA's office?

A No, I would not know that stuff.

Q Do you know what a Tier 3
investigation is?

A I never heard of Tier 3 investigation.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 70 of 116

10
Fd.
12
13
14
dio
16
Le
18
19
20
2.
22
23
24

20

Page 70

November 21, 2019

 

 

M. Cornell

Tier 3 hearing, Tier 3 disciplinary hearing.

Q Do you know what a Tier 3 hearing is?
A Yes «

QO What is that?

A It's basically like a trial for an

inmate. It's the prison system's way of
giving the inmate trial for disciplinary

infraction.

QO That's conducted at the facility?
A Yes.
QO Do you know who conducts them? Not

necessarily the person, but the job titles of
the people who conducted that?
A It's a Tier 3 hearing officer.
QO Have you ever testified at a Tier 3
hearing?
A Many of them.
MR. LEVY: Off the record.
(At this point in time, a
discussion was held off the record.)
BY MR. LEVY:
Q Was there anything in the paperwork
that you reviewed, relative to Inmate

Donnesia Brown, that he had any gang

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 71 of 116

10
11
12
13
14
15
16
£7
18
Lg
20
2
22
23
24
25

Page 71

November 21, 2019

 

 

M. Cornell
affiliation?
A No.
0 Do you know an inmate that was at

Auburn named Ozzborn Thomas?

A No, I don't.
Q Or named Thomas Ozzborn?
A No, I don't.

MR. LEVY: Can he be shown
what's Bates stamp in Ozzborn v.
Cornell, Bates stamped number 66.
Q Do you recognize this document as an
inmate photograph?
A Yes, I do.
Q And this indicates on it the inmate's
name in the photograph is a Thomas Ozzborn,
correct?
A Yes.
Q And then the owning facility is
Auburn, correct?
A Yes.
Q And the date that this was taken was

February 17, 2015, correct?

 

 

A Yes.
Q I know it's not the best copy, but do
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 72 of 116

10
11
12
13
14
15
16
17
18
19
20
2
oe.
23
24

25

Page 72

November 21, 2019

 

 

M. Cornell

you recognize the individual in the
photograph?
A I do not.

MR. LEVY: Can he be shown
number 62.
Okay.
You've had a chance to read it?

Yes.

oO Fr O FF

After reading it, does it refresh your
recollection as to this particular frisk that
was done?

A Not at all.

QO This document, this is something that

you wrote, correct?

A Yes.
0 And you've signed it at the bottom?
A Yes.
Q It's entirely your handwriting?
A Yes’.
QO Wno did you write this memorandum to?
A Sergeant Ederer.
MR. LEVY: Ee-De- Boho bos
QO Do you know Sergeant Ederer's first
name?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 73 of 116

10
ik
LZ
13
14
15
16
17
18
LY
20
21
22
23
24

20

Page 73

November 21, 2019

 

 

M. Cornell
A I believe John.
Q At the time you stopped working at

Auburn, was Sergeant Ederer still there?

A Yes.

Q Do you know if he's still at Auburn?
A I don't know.

QO Can you describe Sergeant Ederer

physically? What does he look like.

A He's a male, taller than me, leaner
than me, longer hair than me. An inch taller
than me. Five-eleven probably, 170 pounds.

Dark hair. A little leaner than me though.

QO White?
A Yes.
Q Can you please read for the record,

what you've written on your memorandum.

A "On the above date and approximate
time while randomly frisking inmates out to
the main yard I ordered Ozzborn, Thomas,
O9A5824 who occupied C-18-30 cell to submit
to a pat frisk in the C and D corridor.
During the pat frisk Ozzborn stated to me he
had a weapon in his right shoe. I ordered

Ozzborn to take off his right shoe and from

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 74 of 116

10
£7.
12
13
14
LS
16
17
18
19
20
2A.
22
23
24

25

Page 74

November 21, 2019

 

 

M. Cornell
that shoe I recovered a cutting type weapon
that was sharpened to a point on one end and
had black electrical tape for a handle on the
other hand. The weapon measured approximately

three and a half inches long by a quarter

inch wide. Inmate Ozzborn stated to me that
the weapon was his. The weapon appeared to
be a half a pair of tweezers. The weapon was

photographed, bagged and secured in evidence
drop box per directive 4910A."

Q So this started as a pat frisk that
was randomly performed on this Inmate Ozzborn
Thomas as he was entering the yard, according

to this document?

A As he was going to the yard, yes.

Q Is there any reason that he was
selected?

A No, not one at all.

Q Do you know whether or not you had any

prior dealings with this Inmate Ozzborn
Thomas before this date?

A I don't know the man. I wouldn't have
known him.

Q In May of 2017 were there any female

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 75 of 116

10
11
12
Ls
14
LS
16
17
18
19
20
25)
22
23
24

25

November

Page 75
Z1ly 2019

 

 

M. Cornell

correction officers working on your shift?

A I wouldn't know. I don't remember
anyways.
QO You don't recall if there were any

female correction officers that worked your

shiit?

A I'm sure there were.

0 You don't recall any of them?

A Not one of them.

Q Now, you've mentioned the C and D
corridor previously. That's where this pat

frisk of this inmate was conducted?

A Yes.

QO And according to this document, this
Inmate Ozzborn was an inmate that was on the
C block, right?

A Yes.

QO Does this document indicate what time
of the day the frisk was done?

A I don't see a time on it.

QO So, according to this document this
Inmate Ozzborn, he volunteered to you that he
had some type of weapon on him?

A Yes. Inmates done that a lot to me.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 76 of 116

10
11
12
13
14
Ls
16
if
18
19
20
Zl
22
23
24
25

Page 76

November 21, 2019

 

 

M. Cornell
Q Prior to this date did you know
whether or not this inmate had ever faced any
disciplinary charges at the facility?
A No.
Q According to this document, was this
Inmate Ozzborn courteous during this
encounter?
MS. COWAN: Objection.
A I don't know what the word is, but he
wasn't bad behavior -- whatever the
terminology you want to use.
Q According to this document you
photographed, bagged and secured this
evidence in the drop box; is that right?
A Yeah.
MR. LEVY: I'd like you to take
a look at, I think you have it on 63
and 64, you have it on 65 as well. I

don't think any one is better than the

 

 

other.
Is he's looking at number 63?
MS. COWAN: Yes.
Q So, 63, do you recognize what this
shows?
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 77 of 116

10
Ly
12
13
14
15
16
17
18
19
20
21
Za
23
24

239

Page 77

November 21, 2019

 

 

M. Cornell

A Yeah, I do.

QO What is it?

A That's a fashioned makeshift prison
weapon.

Q This appears to be, according to that

memorandum you just read, the item that was
recovered from the person of that Inmate
Ozzborn, Thomas?

A Yes.

QO This also indicates that you were not
the photographer of this, right, that was

somebody else, a different CO?

A That's what it says, yes.
Q Do you know who that is?
A The CO K.W. Lange. I didn't know him

that well, no.

MR. LEVY: Do you have, I
believe, it's number 67 or 68, do you
have either of those?

MS. COWAN: I have both 67.

Q If you can take a look at those.
Take a look at 67. Do you recognize
what that is?

A Yes, I do.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 78 of 116

10
11
12
13
14
LS
16
17
18
19
20
21.
22
23
24
25

Page 78

November 21,

2019

 

 

M. Cornell

QO What is it?
A That's an evidence bag.
QO The handwriting that's on that, is

that your handwriting?
A Yes, it is.
Q Can you just go through what you've
written on this.
A Auburn Correctional Facility, the
agency. Case Number would be the unusual
incident number. Offense: 113.10 would be
the weapon institutional violation. Suspect:
Would be the Inmate Ozzborn, and the
department identification number. No victim
obviously. Date and time of recovery -- what
does it say? May 9th, is it? May 9, 2015,
approximately 7:45 p.m. Recovered by myself
M. Cornell. Description and/or location:
Cutting type weapon measuring three and a
half inches long by a quarter-inch wide
sharpened to a point on one end and had a
black electrical tape handle on other.

And then it has a Chain of Custody
portion from myself, M. Cornell, to evidence

drop box on the date, May 9, 2015.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 79 of 116

10
11
L2
13
14
15
16
i
18
L9
20
ae
Zee.
23
24
Zo

Page 79

November 21, 2019

 

 

M. Cornell

Q Toward the bottom there that appears
to be the item that you recovered?
A Yeah.
Q If you look at the other page 68, the
reverse side of the bag that would be a
clearer picture, I think. That appears to be
what you recovered?
A Yes

MR. LEVY: Can he be shown
number 60.
Okay.
Do you recognize what this is?
Yes, I do.
What is it?
It's an Inmate Misbehavior Report.
Is this something that you filled out?

Yes, I did.

oO FF 0 FF 0 F ODO F

Other than the information towaids the
bottom of the page, this is in your
handwriting?

A Correct.

Q This Misbehavior Report is something
you created for Auburn Correctional Facility,

correct?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 80 of 116

10
11
12
13
14
15
16
17
18
19
20
oe,
22
23
24
25

Page 80

November 21, 2019

 

 

M. Cornell
A Yes.
QO It indicates that the inmate is an
Ozzborn, Thomas?
A Yes.
Q It has his identification number as
well as his housing location, right?
A Yes.
Q The location of the incident you have

indicated is C and D corridor?

A Yess

Q It has the date of the incident as
5/3/15?

A Yes.

Q And you've indicated the approximate

time of this is 7:45 p.m., correct?

A That's correct.

Q You've indicated what rule violation
this inmate had based upon this search, and
what have you put there?

A 113.10 weapon; 113.11 altered item.

Q You've also written out a description

of the incident, right?

 

 

A Yes:
Q Can you please read into the record
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 81 of 116

10
11
12
13
14
1i5
16
17
18
19
20
a1
22
23
24
25

Page 81

November 21, 2019

 

 

M. Cornell
what you've written.
A (Reading): On the above date and
approximate time while randomly pat frisking
inmates out to the main yard, I ordered
Ozzborn, T. 09A5824 who occupied C-18-30 cell
to submit to a pat frisk in the C and D
corridor. During the pat frisk Ozzborn
stated to me that he had a weapon in his
right shoe. I ordered Ozzborn to take off
his right shoe and from that shoe I recovered
a cutting type weapon that was sharpened to a
point on one end and had black electrical
tape for a handle on the other end. The
weapon measured approximately three and a
half inches long by a quarter inch wide.
Inmate Ozzborn stated to me that the weapon
was his. The weapon was photographed, bagged
and secured in the evidence drop box per
directive 49108A. The weapon appeared to be
a half a pair of tweezers.
Q You completed this report on May 9,

2015, correct?

 

 

A Yes.
Q And you've signed it, right?
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 82 of 116

10
11
12
L3
14
L5
16
17
18
19
20
21
22
23
24

Zo

Page 82
November 21, 2019

 

 

M. Cornell
A Yep -- yes.
QO This also indicates towards the bottom
of this page that no other inmates were
involved, right?
A Yes.
0 It indicates at the time of the
incident the inmate was not under
confinement. Meaning, he was walking in the
corridor towards the yard, correct?
A Correct:
QO It says as a result of this incident
he was confined, correct?
A Yes, that's correct.
QO It also indicates that as a result of
this incident he was moved or assigned to

another housing unit?

A Yes.

OQ Where was he moved?

A SHU-D C-5.

QO That C-5, that's the cell number in

the SHU area?
A Yes. That's what they call the tank,
and then the cell number within the tank. Cc

tank, 5 cell.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 83 of 116

10
11
12
13
14
LS
16
17
18

20
21
22
23
24

25

Page 83

November 21,

2019

 

 

M. Cornell
Q Also, it says that physical force was
not used, correct, in conducting this search?
A Correct.
QO That move of Ozzborn to the SHU area
was authorized, according to this document,
by Lieutenant Vasile?
A Yes.
Q Officer Cornell, did you plant this
item on this Inmate Ozzborn, Thomas?
A No, I did not.
Q Do you know if any other correction
officers planted this item on this Inmate
Ozzborn, Thomas?
A No, I would not know that.
QO During the frisk of this inmate

Ozzborn, Thomas, was Sergeant Ederer present

for it?
A He was probably in the corridor.
QO The rule violations that this Inmate

Ozzborn had, do you know if that resulted in

having a Tier 3 hearing?

 

 

A Yes. If it's a weapon it's always a
Tier 3.
QO Do you know whether or not you

DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 84 of 116

10
11
12
13
14
LS
16
17
18
19
20
aL
22
23
24

20

Page 84

November 21, 2019

 

 

M. Cornell
testified at that Tier 3 hearing?
A I don't recall.
0 Do you know what the result of the
charges from the Tier 3 hearing was against
this inmate?
A No, I never paid attention to that.
QO Do you know what the result of the

Tier 3 hearing was against Inmate Donnesia

Brown?
A No, I never paid attention to that
stuff.
0 Do you know if this Inmate Ozzborn,

Thomas, received any outside charges from the
Cayuga County District Attorney's office as a
result of this frisk that you conducted?

A I did not know.

Q Do you know whether or not you
testified at any criminal proceeding against
this Inmate Ozzborn, Thomas?

A I éidon't recall.

Q Do you know if you've testified in any
criminal proceeding against the Inmate
Donnesia Brown?

A I don't recall.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 85 of 116

10
11
i
Ls
14
LS
16
17
18
19
20
uel
22
23
24
29

Page 85

November 21, 2019

 

 

M. Cornell
QO Did you set up this Inmate Ozzborn,
Thomas with this contraband?
THE WITNESS: Didn't I already
answer that?

MS. COWAN: Just go ahead and

answer.
A No, I didn't.
Q Do you know of any reason that any

other officer at Auburn would have set this
inmate up?

A No.

Q Did you review any transcript of any
Tier 3 hearing relative to the charges
against Ozzborn, Thomas?

A I've never done that. I wouldn't have
done that, is my point.

Q Did you review any prior testimony
that you gave regarding either of these two
Inmates, Donnesia Brown or Ozzborn, Thomas,

before testifying here today?

A Vaguely.

QO From what?

A From what Aimee gave me.

QO What I'm asking is from what

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 86 of 116

10
11
12
13
14
15
16
7
18
19
20
21
22
23
24

25

Page 86

November 71, 2019

 

 

M. Cornell
proceeding was it?
A Rephrase.

MS. COWAN: It was redacted
transcript. I gave him the redacted
version I've given you.

MR. LEVY: So that's what I'm
asking.

Q Did you review the transcript from the

departmental hearing?

A I'm still not understanding this.
You're asking me did I -- one more time
please.

MS. COWAN: Did I give you the
redacted transcript from the hearing
of Browciano (phonetic)?

THE WITNESS: I thought he was
talking about Ozzborn and Brown?

MS. COWAN: He's saying any
prior testimony.

A No. Listen, I read this once vaguely
for a moment. I read Brown's vaguely, that's
the only thing I've reviewed since 2015 when
I wrote this ticket.

So, that's the first time I've even

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 87 of 116

10
11
12
Ae
14
15
16
17
18
19
20
2eL
22
23
24
25

Page 87

November 21, 2019

 

 

M. Cornell
looked at this since when I seen it the other
day when Aimee gave me this ticket, the first
time I seen it was four years now.

MS. COWAN: I didn't give you
the transcript.

THE WITNESS: I'm confused now
about the transcript.

MS. COWAN: I was going to give
him the redacted transcript that I had
given you. I ended up not giving it
to him because he didn't have time to
look at it.

So, what he reviewed is pretty
much what you've gone over today which
are these misbehavior tickets and the
memos.

Q Fair enough. I'm just trying to get a
sense of what you looked at.

MS. COWAN: He didn't look at

any Tier 3 transcripts, that's for

sure.
A And I wouldn't have cared.
QO You didn't look at any Tier 3

transcripts, and you didn't look at any

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 88 of 116

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 88

November 21, 2C19

 

 

M. Cornell

testimony from any hearing with the

Department of Corrections?

A

BY MR.

Q

No, not one.

MR. LEVY: Can we take a short
break right now?

MS. COWAN: Sure.

MR. LEVY: Let's take a
15-minute break.

(At this point in time, a brief
recess was taken.)
LEVY:

In the C and D corridor, are you aware

of any video or audio recording devices that

are there?

A

I guess there's audio somewhere, but I

don't remember where it is.

Q

A

But not video?

There's no video there. Not then. I

don't know if there is now.

Q

How about in that center room where

the search of Inmate Brown was done, is there

any video or audio there?

A

Q

No.

Did you ever store items of contraband

 

 

DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 89 of 116

10
fi
12
13
14
LS
16
17
18
19
20
21
22
23
24

20

Page 89

November 21, 2019

 

 

M. Cornell
in your locker?
A Not that I would consider contraband,
but, I guess, there was contraband in the
locker that I kind of owned. I don't know
how to explain it to you. To me, screws,
nuts and bolts didn't pertain to me as
contraband but...
QO Did you ever place any weapons in your
locker that were found on inmates?
A No. Nope.
Q During your time at Auburn, did you
always use the same locker?
A I don't recall.
Q Did you ever plant a weapon on an
inmate at Auburn?
A Never.
Q In December of 2016 you were suspended

from your job at Auburn, correct?

 

 

A Yes.
QO Why were you suspended?
MS. COWAN: Objection. Go
ahead.
A Because I had a rifle in my vehicle.
QO And that rifle was not your rifle?
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 90 of 116

10
11
12
i3
14
LS
16
17
18
19
20
21
22
23
24

25

Page 90
November 21, 2019

 

 

Ms Cornelt
A It was my rifle.
Q You were suspended for having a rifle
in your vehicle that was your own rifle?
A Yes.
Q Were you suspended for having weapons
that were found on inmates in your vehicle?

MS. COWAN: Objection. Go

ahead.
A No.
Q Do you know why having a rifle in your

vehicle was cause for a suspension?
A Because at the time, I guess, it was

on state property, the vehicle.

QO How long did the suspension last?
A Until I resigned, and I don't know
what day I resigned. Sometime in 2017. E

really don't know what date.

Q You resigned as a corrections officer?
A Yes.

QO How did you go about doing that?

A I figured there was not going to be a

chance to come back and be able to do what I
was still doing. Frisking, and all that type

of stuff.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 91 of 116

11
12
13
14
15
16
V7
18
19
20
Zale
22
23
24
25

Page 91

Novembe.c 21, 2019

 

 

M. Cornell
Why is that?
I don't know how to put it in words.
Were you fired?

No.

oO FF DO F VO

I'm looking at a letter that's dated
February 27, 2018 that is signed by you to
Harold Graham, superintendent of Auburn
Correctional Facility. It says, "Dear Mr.
Graham, I hereby resign effective immediately
for personal reasons."

Is that something you wrote?
A Yeah.
QO Is that date of February 27, 2018,
does that sound right to you?
A Yeah. It must be, yeah.
0 So until you wrote that letter, were
you suspended for the entire time, December
'16 through that time of this letter?
A Yes.
Q Was your resignation accepted by the

Department of Corrections?

 

 

A Yes, it was.

QO Do you know when that was effective?

A I don't. I really don't. I know I
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 92 of 116

10
11
12
L3
14
15
16
17
18
19
20
21
22
23
24

25

Page 92

November 21, 2019

 

 

M. Cornell
got my rifle back and that's all I cared
about, getting my rifle back.
Q Did you ever admit to planting a
weapon on an inmate for the purposes of
breaking up a gang fight?
A Never.
Q Are you aware that there are multiple
individuals that had their convictions of
possession of prison contraband overturned as
a result of your actions?
MS. COWAN: Objection.
A What do you mean by "actions"?
MS. COWAN: I object to that
question how it's posed.
QO Are you aware that there are several
individuals that had charges of promoting
prison contraband, that convictions were
overturned based upon the fact that you were
the sole complaining witness to those cases?
MS. COWAN: I object to that
again. I think that's maybe your
characterization. I don't think that
is the truth characterization. iT

think there is a different way to ask

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 93 of 116

10
11
12
3
14
L5
16
Ly
18
19
20
21
ae
23
24

Z29

Page 93

November 21,

2019

 

 

M. Cornell
that.
Q Are you aware that there are several
individuals whose convictions for promoting
prison contraband were overturned in which
you had done a pat frisk or frisk of that

individual?

A Listen, I never asked them to go after
them individuals, you know. I didn't care
which way they went. I was performing my

job. That's what I did. I didn't care if
the DA's office picked up their charge or
whatever. That didn't bother me one bit. Lt
didn't bother me that the convictions got
overturned. That does not affect me one bit.
QO So you are aware that there are
individuals that had convictions overturned?
A I am, but it is what it is.

Q When you'd conduct a frisk of an
inmate for each search, if something was
found you would create a misbehavior report,
correct?

A That's too vague. What do you mean
each search? I can search somebody and not

find something.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 94 of 116

10
11
12
L3
14
15
16
17
18
19
20
za
22
23
24
25

Page 94

November 21,

2013

 

 

M. Cornell
QO But my question was: If you conducted
a search of an inmate and something was found

on them, you would create a misbehavior

report?

A What's "something"?

Q In you found a weapon?

A Weapon absolutely all the time.

0 If you found contraband on them you

would create a Misbehavior Report, correct?
A A weapon, absolutely. Contraband?
Too many cigarettes I wouldn't care about.
QO But certainly a weapon on an inmate
would create a Misbehavior Report?

A Absolutely.

Q Do you know how many Misbehavior
Reports you created in the year 2013?

A No, I don't.

QO If I told you it was one Misbehavior
Report for a weapon, would that sound right?
A Could be.

Q Do you know how many Misbehavior

Reports you created in the year 2014?

 

 

A No, I don't.
Q If I told you it was four reports,
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 95 of 116

10
11
12
L3
14
15
16
17
18
19
20
24
22
23
24
25

Page 95

November 21, 2019

 

 

M. Cornell

does that sound right?
A If that's what it says, yes, it does.
Q Do you know how many Misbehavior
Reports you created in the year 2015?
A No, I don't.
Q If I told you it was 19 reports, does
that sound right?
A Yes:
Q If I told you that the second most for
that year by any other officer was nine, does
that sound right?
A I wouldn't know.
QO Do you know how many Misbehavior
Reports you created for the year 2016?
A No, I don't.
QO If I told you that it was a total of
23 Misbehavior Reports, does that sound
correct?
A Sure.
Q If I told you that the second most by
any other correction officer was seven, does
that sound right?

MS. COWAN: Objection.

A I wouldn't know.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 96 of 116

10
11
12
13
14
L5
16
17
18
19
20
2:1
22
23
24

25

Page 96

November 21, 2019

 

 

M. Cornell
Q If in the years 2015 and 2016 the
number of Misbehavior Reports you created was
increased to 19 and 23 respectively from one
and four the two years prior, can you explain
the increase in the activity?

MS. COWAN: Objection.

A I was damn good at it.

MR. LEVY: I think we'll leave
it at that.

Thank you for your time.

(Time noted: 1:45 p.m.)

 

MATTHEW CORNELL

Subscribed and Sworn to before me

this day of , 2019.

Notary Public

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 97 of 116

Page 97
November 21, 2019

 

1 M. Cornell
2 CERTIFICATE
3 I, VILMA TORRES, hereby certify that the

4 VIDEOCONFERENCE DEPOSITION held before me on the

5 21st day of November, 2019; that said witness was

6 duly sworn before the commencement of testimony;

7 that the testimony was taken stenographically by

8 myself and then transcribed by myself; that the

9 party was represented by counsel as appears herein;
10 That the within transcript is a true record
11 of the VIDEO CONFERENCE DEPOSITION of said witness;
12 That I am not connected by blood or marriage
13 with any of the parties; that I am not interested

14 directly or indirectly in the outcome of this

15 matter; that I am not in the employ of any of the

16 counsel.

17 IN WITNESS WHEREOF, I have hereunto set my
18 hand this 25th day of November, 2019.

19
20
21
22 [Lon Sperry
23 VILMA TORRES, RPR, CSR
24

25

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
November 21,

Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 98 of 116

2019
Page 98

 

 

A
a.m (2)
1:23 39:8
able (1)
90:23
absolutely (5)
30:14 44:4
94:8,11,15
academy (3)
29:24,25 30:4
accepted (1)
91:21
access (3)
38:14 56:12
513
accident (1)
44:24

Accidentally ...

44:23

accommodat...

a
achieve (1)
11303
acronym (1)
16:20
acting (1)
65:22
Action (2)
1:6,13
actions (2)
92:11,13
activity (1)
96:6
addition (2)
28:2,6
address (2)
4:9 12:12
administer (1)
3:14
administrati...
29:5 35721
41:19
admissible (1)
6:25
admit (1)

 

92:4
adopt (1)
26:10
affect (1)
93:15
affiliation (1)
71:2
affixed (1)
18:7
afforded (1)
22:4
afternoon (2)
19:6 56:18
against- (2)
1:7,14
agency (1)
78:10
agents (1)
37:10
agree (1)
6:24
AGREED (3)
3:3,8,12
agreeing (2)
6:3,10
ahead (3)
85:6 89:23
90:9
ahold (1)
54:9
Aimee (5)
2:11 48:4 56:2
85:24 87:3
allowed (1)
26:19
altered (2)
64:8 80:21
amenities (1)
22:4

ammunition ...

45:16
amount (1)
13:11

and/or (1)
78:18
answer (15)

 

5:4,6,14 13:7,8
13:10 17:23
18:2 23:21
35:4 45:6
46:11 49:16
85:5,7

answered (2)

5:2 18:3

anticipate (1)

35:11

anymore (2)

29:11 42:25

anyplace (1)

31:14

anytime (2)

12:3 63:10

anyways (1)

75:4

appeared (2)

74:8 81:20

appears (4)

176 19:27
97:9

approximate ...

SUi22 o2c7
64:20 73:18
80:15 81:4

approximate...

10:16 12:15,20
14:22 16:2
17:8,16 20:4
21:19 27:10
28:10 51:10
53:22 60:21
62:12 64:4
65:8 74:5
78:17 81:15

arborist (1)

8:2]

area (15)

27:12 31:25
33:15 37219
38:7,10 39:17
44:12 51:4,8
61:11 65:2,6
82:22 83:5

 

areas (1)
24:17
arm (1)
31:14
Army (4)
8:3,4 9:4,13
arrival (1)
44:16
arrive (2)
17:19 36:6
arsenal (2)
37:6,8
asked (3)
5:13 54:6 93:8
asking (12)
4:17,24 5:5
16:23 35:10
39:16 55:16
68:14,15
85:25 86:8,12
assaults (1)
22:8
assigned (9)
23:18 24:16
36:12,16,19
36:22 38:11
39:13 82:16
assignment (3)
9:15 27:10,16
assume (1)
26:7
assumed (1)
3:3
attention (2)
84:7, 11
ATTORNEY...
229
Attorney's (1)
84:15
attorneys (3)
2:3,9 3:4
Auburn (47)
10:24 11:2,8
12:8,13,14,21
13:16,23 14:5
14:11,14

audio (3)
Aurora (1)
authorizatio...

authorized (6)

awaiting (1)

aware (6)

B (5)

back (13)

bad (1)

bag (3)

 

16:11,14,15
20:24 24:18
25:23 29:7
34:24 35:14
36:6,25 38:6
38:12,15,18
38:19 43:25
47:22,25 49:6
49:14 52:20
52:24 55:8
71:5,20 73:4
73:6 78:9
79:24 85:10
89:12,16,19
91:8

88:14,16,23
4:10
a2. 15,25 33217

3:14 32:6 51:5
60:9 65:3
83:6

ater

44:2 88:13
92:8.16: 93:3
93:16

B

132355, 17
20:21 21:11

7:13 18:21
19:2'23:17
25:9 26:23
31:19 34:10
S7:11,12
90:23 92:2,3

76:11

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 99 of 116

 

 

November 21, 2019
Page 99
41:7 78:3 18:2 34:25 blood (1) 44:21 80:10 81:7
79:6 35:3 71:25 97:12 Browciano (1) 82:24 88:13
bagged (7) better (2) Bloods (1) 86:16 97:2,2
51:14 65:13 51:22 76:20 44:7 Brown (47) C-18-30 (2)
67:19 69:9 bid (1) blue (2) 1:11 6:9,14,21 | 73:21 81:6
74:10 76:14 | 14:15 25:24,24 48:2,7,19 C-5 (2)
81:18 big (4) body (1) 49:11 50:9,11 | 82:20,21
band (1) 22:15 46:13,16 | 61:21 50:23,24 51:2 | C12 (9)
31:19 53:21 bolts (1) 51:6,7 53:3,5 | 14:18,21,25
barber (3) biggest (2) 89:7 54:3,9 55:2 15:25 18:6,7
24:6,7,9 17:10 229 book (1) 55:11 59:21 25:5 27:10,15
barehanded ... | bit (2) 47:19 60:16 62:24 | call (8)
58:19,21 93:13,15 boss (1) 64:3,71,23,25 | 18:25 23:10
based (4) black (3) 24:10 65:3,5 66:5,9 | 24:13 29:2,4
55:16,20 80:19 | 74:4 78:22 bother (2) 66:13 67:19 29:11 39:5
92:19 81:13 93:13,14 68:10,20,25 82:23
basic (2) block (62) bottom (7) 69:4,7,17,20 | called (7)
4:21 22:3 14:21,25 15:7 50:17 60:7 70:25 84:10 4:16,19 14:17
basically (9) 15:19,20,23 63:23 72:17 84:24 85:20 24:20 33:18
8:21 13:11,20 15:24 17:9,10 | 79:2,20 82:3 86:18 88:22 38:5 49:3
19:10 24:25 17:10,11,13 box (18) Brown's (5) calls (1)
47:5 58:2 17:17,18 18:25 41:8,14 | 51:3 55:8 40:18
61:20 70:6 18:21,23 20:9 | 46:18 47:2,8 61:10 64:25 | camera (2)
basis (1) 22:14,15,19 5\014 57:25 86:22 43:11,13
61:6 22:23,24 23:4 | 61:13 64:13 | brushes (1) Capacity (2)
Bates (9) 23:5,6,7,8,11 65:14 66:16 8:22 1:9,16
48:5,12,22 23:12,21,22 67:21 69:11 | building (4) caption (1)
51:19 59:13 23:23 24:3,7 74:11.76:15 | 29:5 35:21 59:22
59:20 62:23 24:8,12,14,17 | 78:25 81:19 39:23 41:19 | ear (1)
71:10,11 24:25 26:20 | branch (1) buttocks (5) 45:23
baton (3) 26:24 27:6,7 | 8:2 51:3,8 61:11 care (6)
26:4,14 27:2 27:20,21 break (5) 65:2,6 10:5,20 14:24
batons (1) 28:17 38:21 | 5:9,11,12 88:6 93:9,11 94:12
37:10 39:3,6 51:6 88:9 C cared (3)
Beacon (1) 53:10,12,14 | breakfast (1) | C G7) 55:5 87:23
9:17 53:18,19 40:11 2:2 4:2 14:21 92:2
beard (1) 56:12 57:6 breaking (1) 15:19,24 career (1)
25:9 58:10,11 61:2 | 92:6 17:11,13,18 | 11:16
behavior (1) 65:4 75:17 brief (2) 20:9,22 21:8 | carry (3)
76:11 blocks (17) 56:8 88:10 21:15 22:14 | 25:25 26:13
believe (3) 15:10,14,19,23 | broad (3) 22:15,19,23 27:2
18:15 73:2 16:13,15 17:3 | 18:4 29:19 23:3,6,7,11 | case (4)
77:19 17:11 19:3,4 38:24 23:21,22 24:3 | 5:25 6:6 45:17
bend (1) 20:6,7,22,23 | Brooklyn (1) 24:8,12,16,.25 | 78:10
31:21 23:3 26:16 2:4 58:9 73:22 cases (5)
best (4) 67:16 brought (1) 75:11,17 5:22,24 6:4,15

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company

 
November 21,

Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 100 of 116

2019
Page 100

 

 

cause (1)

90:12

Cayuga (2)

69:21 84:15

cell (31)

13:25 14:2,5,6
14:11 20:7
33:19,22,23
33:25 34:3,6
38:22 39:7,15
40:6 50:24,25
53:5,10 57:5
57:9,13 64:22
64:23 67:15
73:21 81:6
82:21,24,25

cell-frisk (1)

34:16

cellar (2)

35:21 37222

cells (2)

21:22 57:11

center (7)

31:6 53:16
54:17,18 61:2
65:4 88:21

Central (1)

12:11

certain (1)

19:12

certainly (1)

94:13

certification ...

3:5

certify (1)

973

Chain (1)

78:23

chairs (1)

58:2

chance (3)

59:24 72:8
90:23

change (3)

18:24 35:17
56:15

 

characterizat...

92:23,24
charge (4)
14:21,23 15:24
93:12
charges (7)
64:9 69:20
76:4 84:5,14
85:14 92:17
checked (1)
61:13
chemical (1)
37:9
chow (5)
13:20,21,24
14:3 39:5
cigarettes (1)
94:12
City (1)
11:4
Civil (2)
1:6,13
classroom (2)
29:21,23
clean (2)
279,13
cleanup (1)
8:22
clearer (1)
79:7
clips (2)
26:5,15
clock (1)
62:13
close (2)
20:6 25:19
closed (1)
18:23
cloth (2)
51:12 65:10
clothes (2)
36:7 54:13
come (7)
6:21 34:4 36:9
41:23 58:9
61:20 90:23

comes (1)
65:25
coming (1)
58:6
Command (1)
40:20
Commander ...
29:2 40:18
41:23 42:12
47:18 57:25
Commander"...
41:16 43:10
Commander...
41:20
commencem...
97:6
common (2)
46:7,12
COMMUNI...
1:8,15
companies (3)
15:13,20,23
company (16)
14:20,21,25
15:4,6,7,7,8,8
15:8,9,24
51:2 53:10
61:12 64:24
complaining ...
92:20
complete (4)
24:10 62:15
63:8 69:11
completed (3)
63:14 65:16
81:22
Completely (1)
54:14
complicated ...
23:20
computer (1)
38:14
conceal (1)
31215
concern (1)
59:6

 

 

conduct (17)
30:16 32:17,20
32722 33:11
34:7,17,23
42:22 51:5

53:3 54:7
58:18 60:13
62:19 64:21
93:19
conducted (10)
53:15 54:20
55:7 58:24
60:18 70:10
70:14 75:13
84:16 94:2
conducting (7)
34:15 49:10,14
54:2 61:24
68:21 83:3
conducts (1)
70:12
conference (2)
56:4 97:11
confined (3)
66:20,22 82:13
confinement ...
67:11,14 82:9
confines (1)
39:24
confused (1)
87:7
connected (1)
oF 12
consider (1)
89:3

contaminatio...

59:7

contraband (...

33:24 40:14,16
40:22,23 43:2
43:15 44:20
46:8,17,24
47:21 65:11
85:3 88:25
89:3,4,8
92:10,18 93:5

 

94:9,11
control (3)
10:5,20 14:25
convictions (5)
92:9,18 93:4

93:14,17
copy (1)

71:25
Cornell (116)
1:9,16,19 2:1

3:1 4:1,8,14

5:1,20 6:1 7:1

BLS 9: 1

10:1 1

12314

14:11

16:1 1

18:1 1

20:1 21:

2211.23:

24:1 25:

26:1 27:

28:1 29:

30:1 31:

32:1 33:

34:1 35:

36:1 37:

38:1 39:

40:1 41:

7

46:1 47:1
48:1,10 49:1
49:22 50:1
S151. 522155
53:1 54:1
55:1 56:1
57:1 58:1
59:1,19,21
60:1 61:1
62:1,22,24
63:1 64:1
65:1 66:1
67:1 68:1
69:1 70:1
Tlz1,11 72:1

 

 

DEITZ Court Reporting...

800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 101 of 116

 

 

November 21, 2019
Page 101

73:1 74:1 12:9,22 78:9 29:16 30:25 | cutting (3) 91:6
75:1 76:1 79:24 91:9 31:6 32:9 74:2 78:19 dates (1)
77:1 78:1,18 | corrections (... 35:9 38:23 81:12 24:21
78:24 79:1 1:8,9,15,16,19 42:4.7,10 cutting-type-... | day (15)
80:1 81:1 9:7,9,12,16 45:5 46:10 45:12 13:13 16:5
82:1 83:1,9 11:5.7:18 48:6,9 49:16 18:22 19:13
84:1 85:1 12:5 88:3 49:21 51:16 D 56:11,19,19
86:1 87:1 90:19 91:22 §1:2055:12 | D@G3) §6:21,25
88:1 89:1 correctly (1) 55:20 56:6 16:21 17:16 75:20 87:3
90:1 91:1 39:25 59:11 76:9,23 | 20:23 21:9,15 | 90:17 96:18
92:1 93:1 corridor (12) 77:21 85:6 22:24 23:7,12 | 97:5,18
94:1 95:1 21:13,15,18 86:4,14,19 23:23 24:3,7 | days (1)
96:1,15 97:1 58:4,9 73:22 87.5,9,20 50:11,23 51:6 | 41:22

correct (45) 75:12 80:10 88:7 89:22 53:10,11,14 | deal (2)

10:18 11:6 81:8 82:10 90:8 92:12,14 | 53:18,19 54:2 | 46:13,16
14:13 16:12 83:19 88:13 92:21 95:24 55:2,8,11 dealings (1)
17:5 2527 counsel (2) 96:7 56:12 58:11 | 74:21
30:22 32:16 | 97:9,16 crack (1) 61:2 64:21 Dear (1)

40:7 49:3,7. | counselor (2) | 13:25 65:3 73:22 91:9

50:12 56:24 18:5 39:2 create (5) 75:11 80:10 | December (7)
57:10 61:4,5 | count (2) 47:2 93:21 81:7 88:13 9:23 10:15
61:7 62:7,16 | 20:8 21:25 94:4,10,14 D-4 (3) 11:19,23 45:2
62:21 63:14 | Counting (1) | created (6) 50:25 61:11 89:18 91:18
63:24 64:4 21:24 79:24 94:17,23 | 64:24 decide (1)
66:17,18,20 | County (2) 95:5,15 96:3 | D-4-37 (3) 7:3
71:17,20,23 | 69:21 84:15 creating (1) 50:24 53:5 decided (1)
72:15 79:22 | couple (1) 5:92 64:22 6:11

79:25 80:16 | 58:10 criminal (2) D5 (2) defendant (2)
80:17 81:23 | course (1) 84:19,23 24:20,21 1:18:5:21
82:10,11,13 | 13:12 cropped (1) DA's (2) Defendants (3)
82:14 83:3,4 | court (4) 25:19 69:21 93:12 1:10,17 2:9
89:19. 93:22 | 1:22:43:16 crossover (2) | damn (1) definitely (1)
94:10 95:19 5:7 23:10 24:13 96:8 47:12

correction (20) | courteous (1) | CSR (1) Dan (2) delivered (1)

9:25 10:4,11 76:7 97:23 8:14,16 8:24
11:11,14 cover (3) cube (1) dark (2) department (...
14:11 20:8 6:14 15:10,14 | 14:7 25:24 73:13 1:8,15 9:6,8,12
21:3 24:9 covered (1) current (1) date (15) 9:16 11:4
25:22 27:11 | 30:6 7:10 6:12 50:21 12:4 78:14
27:16 29:15 | Cowan (53) currently (2) 52:4 60:17 88:3 91:22
30:12 35:14 | 2:115:196:2 | 8:11,13 64:19 71:22 | departmenta...
67:12 75:2,6 6:20 7:4 13:6 | custody (4) 73:18 74:22 | 86:10
83:12 95:22 13:9 16:22 10:5,20 14:24 76:2 78:15,25 | depend (1)

correctional ... 17:22 18:2 78:23 80:12 81:3 56:21

9:18 10:9,24 20:18 22:17 | customers (1) 90:18 91:14 | depends (1)
11:2,8,25 26:8 27:19 8:24 dated (1) 40:23

 

 

 

 

 

DEITZ Court Reporting...

800-678-0166

 

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 102 of 116

 

 

November 21, 2019
Page 102
deposit (1) 97:14 66:13 70:25 | education (1) 2:3
46:24 discharge (2) 84:9,24 85:20 | 7:20 evening (3)
deposition (5) | 8:9 9:4 door (1) effect (1) 56:20,23 58:8
1:18 3:13 4:19 | discharged (1) | 13:18 3:15 evenings (1)
97:4,11 8:6 dorm-type (1) | effective (2) 58:7
depositions (1) | disciplinary (... | 14:7 91:10,24 everybody (1)
6:16 16:16,17 27:8 | double (1) eight (3) af23
describe (21) 38:19 67:9,14 | 31:21 28:4,10 30:5 everyday (1)
13:4,14 17:19 69:17 70:2,8 | dressed (1) either (6) 56:18
19:8 20:10,19 | 76:4 36:9 5:25 6:5 56:22 | evidence (16)
23:2 24:23 discipline (1) | drive (1) 66:3 77:20 41:8,14 46:18
25:21 27:5 64:10 44:1] 85:19 46:19,25 47:7
29:14,20 31:9 | disciplined (1) | drop (14) electrical (3) 47:10 51:14
31:11 32:25 12:5 41:8,14 46:18 | 74:4 78:22 65:14 67:20
33:21 40:14 | discussion (4) 46:25 47:7,8 81:13 69:10 74:10
D2712 53:8,17 | 4li12 52:2 51:1465:14 | emotions (2) 76:15 78:3,24
73:8 59:17 70:21 67:20 69:10 55:14,15 81:19
described (2) _| District (3) 74:11 76:15 | employ (1) EXAMINAT...
37:20 68:6 1:2,3 84:15 78:25 81:19 97:15 4:12
description (3) | document (32) | duly (2) employed (1) examined (1)
64:13 78:18 48:11,20 49:2 | 4:3 97:6 8:11 4:5
80:22 49:5,20 50:6 | dungeon (4) employer (1) excuse (2)
designated (1) 53:24 54:16 37:21,23 38:2 8:13 15:12 20:6
17:4 55:23 59:9,13 38:7 encounter (1) | exhibit (1)
detection (1) 59:23 60:5,12 | duration (2) 76:8 S122

S715
detector (1)
57:7
devices (1)
88:14
difference (3)
14:4 25:4
61:18
differences (1)
13:4
different (9)
11:10 15:10,14
16:13 19:15
19:16 41:20
TITAS 92:25
diploma (1)
22]
directive (4)
51:15 65:14
74:11 81:20
directly (1)

 

63:4,17 65:15
66:15,19,25
67:23 68:19
68:22 71:12
72:14 74:15
75:15,19,22
76:6,13 83:6
documents (3)
50:2,4 59:19
dog-five (1)
24:20
doing (10)
21:23 22:6
30:19 36:3
40:3 45:13
51:23 58:19
90:21,24
Donnesia (14)
1:11 48:2,7,19
49:11 60:16
64:3 66:5,9

 

11:15 25:2

duty (1)
10:19

E

EK (9)

22,2 42,2
17:6 20:21
21:11 97:2,2

E-D-E-R-E....

72:23

earlier (4)

35:22 37:25
42:20 67:8

eat (2)

14:3 40:2

Ederer (4)

72:22 73:4,8
83:17

Ederer's (1)

72:24

 

ended (1)
87:11

endorsement...

63:22
enter (2)
44:15 57:15
entering (3)
57:19 58:14
74:14
entire (2)
11:15 91:18
entirely (1)
72:19
entry (1)
47:19
equipment (3)
25:25 26:12
27:2
ESQ (2)
2:5,11
ESQS (1)

 

expedience (1)

6:23

experience (1)

go:

experienced (...

30:20

explain (5)

15:17 31:5
32:5 89:6
96:5

F
F (1)
O72
face (1)
64:10
faced (1)
76:3
facility (45)
9:18 10:10,25

11:3,8 12:9

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
November 21,

Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 103 of 116

2019
Page 103

 

 

1251722
15:11,15 18:6
20:15,17,22
20:24,25 21:2
24:6 28:25
29:8 37:14
39:11,17,21
43:14 44:3,5
44:10,13,16
44:19,21
45:11 46:4,5
46:15 49:3.6
64:10 70:10
71:19 76:4
78:9 79:24
91:9

fact (1)

92:19

fair (7)

30:19 37:13
66:2,7,9,11
87:18

far (2)

37:4 52:23

fashioned (4)

51:9 62:11
65:7 77:4

fashioned-ty...

68:4

February (3)

71:23 91:7,14

feel (3)

31:18 33:5
51:22

feet (3)

21:21,2) 53:23

felt (6)

33:3,14 51:3
54:8 61:10
64:25

female (2)

74:25 75:6

fight (2)

55:2 92:6

figured (1)

90:22

 

filing (1)

B35

filled (1)

79:17

find (2)

40:14 93:25

finding (1)

68:10

finds (1)

63:10

fingerprint (1)

59:6

ficishes (2)

16:23 35:10

fired (1)

91:4

firewood (1)

8:23

firm (1)

4:16

first (10)

4:3 9:15 17:20
18:8 35:22
36:3 52:17
72:24 86:25
87:3

Fishkill (7)

9:17,17 10:4,8
12:16,24 14:5

five (4)

16:15 17:3
53:13 58:16
Five-eleven (1)

73:12

fixed (1)

24:22

fluid (1)

39:10

follows (1)

4:5

force (5)

3:15 30:8
62:14,19 83:2

form (5)

3:9 47:11 60:4
61:6 66:3

found (20)

40:22 43:3.6
43:15 45:3,7
45:10 46:3,13
65:11 67:19
68:11,16,20
89:10 90:7
93:21 94:3,7
94:9

four (6)

9:14 53:13
64:13 87:4
94:25 96:5

Fourth (1)

53:14

freedom (1)

13:11

freely (1)

39:18

frisk (82)

30:13,24 31:12
31:14,18,20
3122.23 32:3
32:6,10,11,11
32:13,14,17
32:20,22 33:9
33:10,12,13
33:16,19,22
34:5,15 40:13
50:9,10,23,25
51:2,5,/ 33:3
54:2,7,10,20
5973,/,13
57:12,18,18
$7:20,2 1,22
58:10,18,24
60:4,13,23
61:7,11,14,20
61:25 64:21
64:24,24 65:3
65:5,12,20,21
65:25 72:11
73922,23
74:12 75:13
75:20 81:7,8
83:16 84:16

 

 

93:6,6,19
frisked (3)
34:6 49:18
54:11
frisking (4)
31:10 73:19
81:4 90:24
frisks (2)
30:16 42:22
front (1)
31:17
full (2)
5:6 19:22
further (4)
3:8,12 5:19
33:11

G

gang (3)

43:22 70:25
92:6

gangs (2)

44:2,5

General (3)

1:21 2:9 49:6

generally (2)

29:20 35:17

getting (2)

23719 9273

give (6)

13:16 34:4
49:22 86:14
87:5,9

given (5)

5:14 35:5,15
86:6 87:11

giving (3)

24:8 70:8
87:11

gloves (3)

58:20,22 59:2

go (34)

4:20 5:18
13:24 14:2
19:21,24
21:10,11,15

 

23:13,14,16
23:17 24:11
24:14 26:18
26:22 29:23
33:7,10 35:24
36:3 39:4,8
40:2 56:6
57:12 58:23
78:7 85:6
89:22 90:8,21
93:8

goes (3)

4:22 6:8 24:12

going (14)

4:17 6:3,14
17:14 20:18
21:6 23:12
39:10,13
48:10 57:8
74:16 87:9
90:22

good (2)

4:14 96:8

Graham (3)

29:9 91:8,10

ground (3)

4:21 8:23
46:14

guards (1)

58:8

guess (7)

29:17 39:16
40:10 66:6
88:16 89:4
90:13

guidance (1)

34:23

guidebook (1)

35:6

guy (3)

27:22 34:10
37:6

guy's (1)

34:10

guys (4)

16:24 41:22

 

DEITZ Court Reporting...
800-678-0166

 

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 104 of 116

 

 

November 21, 2019
Page 104
58:10,11 He'll (1) human (1) 77:11 80:3 75:23 76:3,7
gym (2) 33:6 61:22 82:3,7,15 77:8 78:13
39:22,23 heard (1) indirectly (1) 79:16 80:3,19
69:25 I 97:14 81:17 82:8
H hearing (15) _| ice (3) individual (6) | 83:10,13,16
H (1) 27:8 69:17 51:8 62:10 48:14,15,18 83:20 84:6,9
4:2 70:2,2,3,15 65:6 49:10 72:2 84:13,20,23
hair (4) 70:17 83:22 | ideally (1) 93:7 85:2,11 88:22
25:15 52:14 84:2,5,9 34:12 Individually ... | 89:16 92:5
73:11,13 85:14 86:10 | identification... | 1-916 93:20 94:3,13
haircuts (1) 86:15 88:2 50:11 61:3 individuals (5) | inmate's (3)
24:8 height (1) 78:14 80:6 92:9,17 93:4,9 | 38:19 60:15
half (6) 7:10 image (1) 93:17 71:15
53:22 74:6,9 | held (7) 47:6 inform (1) inmates (58)
78:20 81:16 | 1:20 37:7 immediately ... | 32:18 10:6,21 12:14
81:21 41:12 52:2 91:10 information (...| 13:12,18
half-inch (2) 59:17 70:21 ‘| inch (4) 62:6 63:16 14:22,25
51:11 62:12 97:4 65:9 73:11 64:12 79:19 15:14 16:2
hand (5) hereunto (1) 74:7 81:16 informer (1) 17:8 18:20,24
31:1374:5 97:17 inches (6) 65:23 19:3,5,21,23
97:18 hey (1) 51:10 62:12 infraction (1) 20:2,7,9 21:4
handbook (1) | 33:5 65:8 74:6 70:9 21:8,15,22
35:6 high (1) 78:20 81:16 | infracts (1) 22:5,9,10,12
handle (6) 7:21 incident (11) 63:11 22:16,23,24
31:12 62:13 highest (2) 64:14 66:20,23 | inmate (86) 23:9,15,24
65:10 74:4 7:19 53:13 68:17 78:11 13:15 14:10 24:3,7,8,12
78:22 81:14 | hip (1) 80:9,12,23 19:9,10 30:24 | 28:11 30:10
handwriting ... | 26:16 82:8,12,16 31:10,12 32:7 | 30:13 37:12
50:15 72:19 history (1) include (1) 33:15,16,24 38:21 39:17
78:4,5 79:21 | 38:19 28:21 34:3,5,11 43:16 45:20
happen (3) hold (1) including (3) 40:6,13 43:3 45:21 56:11
22:8 24:2 56:13 28:5,7,9 47:25 48:2,25 | 58:3,5,9
39:19 holding (1) increase (1) 49:14 50:11 66:16 73:19
happened (1) | 49:6 96:6 53:3,5 54:2,7 | 75:25 81:5
42:9 honorably (1) | increased (1) 54:11 55:2,8 82:4 85:20
happens (1) 8:6 96:4 55:11 57:5 89:10 90:7
20:5 hood (1) indicate (2) 58:3,14 63:7 | inputted (3)
happy (1) 31:16 62:14 75:19 63:9,11,13 63:16,17 64:12
5:11 hoodie (1) indicated (5) 64:9 66:4,9 | inside (10)
harassment (1) | 31:16 62:17 64:6 66:13 67:19 | 14:6 15:20
30:7 housed (2) 80:10,15,18 68:10,20,24 33:7,11,23,25
hard (5) 12:16,18 indicates (13) 69:7,17,19 39:17,21,22
17:25 20:19,20 | housing (6) 48:18 49:5 70:7,8,24 41:7
31:4 32:5 16:21 28:22 92:4 53:15 71:4,13 74:7. | instance (2)
Harold (2) 67:2,9 80:7 60:15,22 74:13,21 18:7 24:5
29:9 91:8 82:17 66:16 71:15 75:13,16,16 | institutional ...

 

 

 

 

 

 

DEITZ Court Reporting...

800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 105 of 116

 

 

November 21, 2019
Page 105
63:12 78:12 18:15 know (79) Latin (1) 48:17 49:19
instruction (3) | job (26) 4:23 5:10 44:7 51:18,21 52:3
34:17,21,25 10:7,19 11:24 12:12 19:18 | law (1) 56:2,10 59:9
instructions (... | 14:23 15:25 20:15 22:20 4:16 59:15,18
5:16 18:8 19:9,10 24:15,21 lawsuits (1) 62:22 67:17
instruments (... | 21:23 22:6 34:18 37:24 | 6:13 70:19,22 71:9
45:18,23 24:20,22,22 41:21 42:14 | laymen's (1) 72:5,23 76:17
intelligence (1) | 25:4,5.6 42:17,25 27:7 77:18 79:10
43:23 30:12,17,20 43:19,20 layout (2) 86:7 88:5,8
intend (1) 35:24 40:3 45:22,25 46:3 | 20:15,16 88:12 96:9
45:13 41:24 42:21 46:5 47:7 leaner (2) Liberty (1)
inter (1) 70:13 89:19 52:23 53:2 73:10,13 1:22
23:8 93:11 54:5,22,25 learn (2) lieutenant (6)
interaction (1) | jobs (1) 55:6 57:2 30:17 42:21 28:23,24 42:13
66:8 18:6 58:7 60:3 Learning (1) 42:15,18 83:7
interactions (... | John (1) 61:21 63:4 19:11 light (1)
66:12 73:2 66:14 67:21 leave (3) 21:24
interchangea... | judge (2) 68:2 69:3,19 14:2,10 96:9 lights (3)
22:22 6:11 7:2 69:22,23 70:3 | leaving (4) 22:2 39:3 40:8
interested (1) 70:12 71:4,25 | 10:7,23 46:20 | line (1)
97:13 K 72:24 73:6,7 47:3 72
investigation... | K.W (1) 74:20,23 75:3 | left (2) lineup (2)
69:24,25 77:16 76:2,10 77:15 | 18:22 52:20 38:5,9
involved (2) keep (1) 77:16 83:12 | leg (4) Listen (2)
66:17 82:5 64:15 83:15,21,25 | 31:23,24,25 86:21 93:8
item (16) keeps (2) 84:4,8,13,17 32:3 little (6)
46:17,24 48:5 | 43:18,19 84:18,22 85:9 | Lennox (3) 17:12,18 29:17
64:8 67:18 kept (2) 88:20 89:5 8:14,16,17 39:3 64:17
68:6,10,20,24 | 43:13,20 90:11,16,18 | let's (5) 73:13
69:4,9 77:7 | key (9) 91:3,24,25 12:8 24:5 33:7 | lived (1)
79:3 80:21 13:18 26:5,14 93:9 94:16,22 | 56:6 88:8 13:19
83:10,13 27:6,7 37:4,5 | 95:4,13,14,25 | letter (4) located (6)
items (3) 37:14,15 known (5) 17:4 91:6,17 12:10 35:20
45:14 47:20 keys (7) 16:17 37:23 91:19 41:15,18
88:25 26:4,15,16,17 55:4 57:4 level (4) 44:17 53:9
26:19,20 27:3 | 74:24 7:19 12:21,24 | location (4)
J kind (6) 13:2 60:22 78:18
jail (1) 18:3 20:14,19 L levels (1) 80:7,9
27:24 25:8 29:19 L (3) 53:11 locked (6)
January (10) 89:5 3:2 4:2,2 Levy (42) 13:24 14:4,6
25:12 26:25 kinds (1) L-E-N-N-N-... | 2:5 4:13,15 37:11 39:7,14
42:17 49:9,13 | 44:8 8:18 5:18 6:19,23 | locker (21)
52:6 56:25 Kings (1) landing (2) 7:5,6 26:10 35:15 36:4,12
60:19 64:3 44:7 21:4,5 31:8 32:12 36:14,17,20
65:16 knew (1) Lange (1) 41:10,13 42:6 | 36:23 37:2,4
Jeffrey (1) 37:24 77:16 42:8 48:4,8 37:7,14,15,17

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
November ?1,

Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 106 of 116

2019
Page 106

 

 

38:3,8,12
41:8 89:2,5
89:10,13
lockers (2)
35:20 37:20
logged (2)
47:10,12
long (17)
8:25 9:19
10:14 19:25
21:18,20 30:3
37:18 47:17
51:10 62:12
65:8 69:15
74:6 78:20
81:16 90:15
longer (2)
11:3 73:11
look (20)
33:7,22 34:24
38:18 48:11
52:13 59:24
59:25 61:21
62:25 68:5
73:9 76:18
77:22,23 79:5
87:13,20,24
87:25
looked (3)
59:20 87:2,19
looking (9)
48:21 56:2
67:23,25 68:3
68:5,9 76:22
91:6
looks (4)
48:21 54:8
68:13,15
lot (6)
29:18 39:10
44:17,19
68:11 75:25

M
M (99)
2:1 3:1 4:1,2

 

5:1 6:1 7:1
8:1 9:1 10:1
:] .

“

|
17:1 18:
19:1 20:1
21:1 22:1
23:1 24:1
25:1 26:1
27:1 28:1

|
|
tI
]

41:1 42:1
43:1 44:1
45:1 46:1
47:1 48:1
49:1 50:1
S1:1 5231
53:1 54:1
55:1 56:1
57:1 58:1
59:1 60:1
61:1 62:1
63:1 64:1
65:1 66:1
67:1 68:1
69:1 70:1
Fhel 923
73:1 74:1
75:1 76:1
77:1 78:1,18
78:24 79:1
80:1 81:1

96:1 97:1

 

MAD/ATB (1)

1:13

main (17)

15:3 20:25
22717 21.231
23:11,17,23
23:24 24:11
24:22,24 25:5
27:15,19
73:20 81:5

Maintain (1)

10:5

maintained (1)

11:14

maintaining ...

10:20 14:24
15:2

mainyard (6)

14:18 18:8,9
18:11 19:23
19:24

makeshift (2)

45:8 77:4

Making (5)

21:24,25 22:2
22:3,9

male (2)

52:15 73:10

man (4)

49:18 66:14
68:12 74:23

manner (1)

29:20

mark (2)

51:16,21

marriage (1)

97:12

material (1)

34:22

materials (1)

35:6

matter (1)

97:15

Matthew (5)

1:9,16,19 4:8
96:15

 

maximum (2)
12:23 22:11
mean (9)
22:15 31:6
34:18,20
47:14,15
5/222 92:13
93:23
meaning (4)
14:21 29:5
57:24 82:9
means (5)
13:15 15:6,18
23:12 39:6
meant (9)
14:19,20 15:4
19:8 24:23
27:5 37:8,11
65:19
measured (2)
74:5 81:15
measuring (4)
51:10 62:11
65:8 78:19
medium (5)
12:25 13:3,5,5
T3217
memo (4)
46:19 47:2,5
55:21
memorandu...
50:7,8,14 68:7
72:21 73:17
Te
memos (1)
87:17
mentioned (2)
67:18 75:11
mentors (2)
30:17 42:21
mentorship (1)
42:24
metal (1)
a!
methods (3)
30:9,15,23

 

microphone (...

42:5

middle (2)

53:19 63:19

military (1)

7:24

mind (1)

64:15

Mine (1)

18:7

mingling (1)

23:8

minute (1)

56:5

mirror (1)

47:6

misbehavior ...

47:5,6 63:7,9
63:13 68:7
79:16,23
87:16 93:21
94:4,10,14,16
94:19,22 95:4
95:14,18 96:3

miscellaneou...

24:19

mix (1)

22:25

mixed (1)

23:5

moment (1)

86:22

months (2)

9:14,20

morning (6)

4:14,18 13:21
39:5 40:2,11

move (2)

39:18 83:5

moved (5)

67:2,4,6 82:16
82:19

multiple (3)

48:13 53:11
92:8

myriad (1)

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company

 
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 107 of 116

 

 

November 21, 2019
Page 107
65:24 nine (1) oath (1) 50:24 52:5 1:20 14:10
95:11 3:14 59:19 62:22 31:12 32:22
N Nope (1) object (6) 63:10 66:4 34:4 57:15
N (3) 89:11 51:3 54:8 67:12 69:3 ordered (9)
2:2 3:2 4:2 norm (1) 61:10 64:25 70:15 83:9 50:22,24 53:2
naked (1) 65:22 92:14,21 85:10 90:19 64:20,22
61:2] north (10) objected (2) 95:11,22 73:20,24 81:5
name (12) 20:23,25 21:6 | 55:11,18 officers (17) 81:10
4:7,15 15:7 21:9,10,12 Objection (14) | 11:11 21:3 outcome (1)
16:18 18:16 22:13 23:13 13:6°17:22 27:11,17,23 | 97:14
42:23 48:18 27:24 58:6 29:16 30:25 28:2,10,14,19 | outside (2)
52:18 60:15 | NORTHER... 38:23 45:5 30:20 34:7,13 | 69:20 84:14
62:3 71:16 1:3 46:10 55:12 41:21 54:22 | overturned (5)
72:25 Notary (3) 76:9 89:22 75:2,6 83:13 | 92:10,19 93:5
Name/rank (1) | ]:23 4:3 96:21 90:8 92:12 offices (1) 93:15,17
61:24 noted (1) 95:24 96:7 1:21 overwhelme...
named (4) 96:13 objections (1) | Official (2) 43:8
48:2 49:10 notified (2) 3:9 1:9,16 owned (1)
71:5,7 51:4 65:2 obviously (2) _| offshoots (1) 89:5
nature (3) notifies (1) 29:2 78:15 44:8 owning (2)
8:19 10:3 22:9 | 40:20 occasionally ... | Oh (1) 49:3 71:19
near (1) notify (2) 30:13 30:14 Ozzborn (35)
38:8 40:17,19 occasions (1) | okay (9) 1:5 6:7,15,22
nearby (1) November (3) | 38:17 33:7 42:10 71:5,7,10,16
34:19 1:22 97:5,18 | occupation (1) | 48:9 49:23 73:20,23,25
necessarily (4) | number (27) 19:10 51:20 59:25 74:7,13,21
6:4,8 43:7 22:12 36:12,14 | occupied (4) 68:18 72:7 75:16,23 76:7
70:13 36:17,20,23 | 50:23 64:22 79:12 77:9 78:13
never (15) 48:12 49:20 73:21 81:6 old (2) 80:4 81:6,8
35:8,8 39:19 50:12 51:19 | offense (2) 7:7,9 81:10,17 83:5
45:21 47:24 59:13 61:3 39:2 78:11 on-the-job (1) 83:10,14,17
58:21,25 64:13 66:16 | office (5) 12:6 83:21 84:13
67:13 69:25 67:24 71:11 | 41:16 43:11 once (6) 84:20 85:2,15
84:7,11 85:16 | 72-6 76:22 69:21 84:15 | 19:22 23:9 85:20 86:18
89:17 92:7 77:19 78:10 93:12 31:22 40:19
93:8 78:11,14 officer (40) 69:9 86:21 P
New (26) 79:11 80:6 1:9,16,19 3:14 | ones (1) P (3)
1:3,8,8,8,15,15 |  §2:21,2496:3 | 4:145:207:7 | 57:25 2:2,2 3:2
1:15,19,21,22 | nuts (1) 9:25 10:4,11 | open (5) P-O-R-T-E-...
1:22,24 2:4,9 | 89:7 11:7,15,18,25 | 19:3,4,20,23 18:17
2:10 4:4,10 14:11 18:14 20:6 p-m (12)
9:8,11,17 O 20:8 24:9 opportunity ... | 16:9,9 39:9,9
11:4,17,24 O (2) 25:22 26:23 | 49:23 62:25 40:8 52:8
12:4,11,13 3:2 4:2 29:15 30:13 | opposed (1) 56:13 60:21
night (1) o'clock (1) 35:14 43:10 61:16 64:4 78:17
13:25 39:4 48:10 49:22 | order (6) 80:16 96:13

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 108 of 116

 

 

November 21, 201S
Page 108
pa (1) pats (1) photographe... | Plus (1) 96:5
34:4 58:4 43:3 51:13 16:15 prison (8)
page (4) pen (2) 65:13 67:20 | point (15) 45:10 63:12
63:20 79:5,20 | 47:15,17 69:10 74:10 32:13 41:11 68:4 70:7
82:4 penalty (1) 76:14 81:18 51:12,25 56:8 | 77:4 92:10,18
paid (2) 18:25 photographe... | 59:16,20 93:5
84:7,11 pending (1) 77:12 65:10 66:2 private (2)
pair (2) 27:8 photographi... 70:20 74:3 31:24 33:15
74:9 81:21 people (4) 43:15 78:21 81:13 probably (4)
pants (2) 5:8 38:18 photographs... | 85:17 88:10 25:14 29:18
25:24 33:6 42:23 70:14 48:13 policy (2) 73:12 83:19
paper (1) perceive (1) phrase (1) 34:9 47:9 procedure (8)
42:5 40:25 27:6 Porten (1) S1:7,9 32:25
paperwork (2) | performed (2) | physical (1) 18:15 34:2 40:15
69:11 70:23 50:10 74:13 83:2 portion (1) 41:2 59:3,4
parallel (1) performing (1) | physically (1) | 78:24 proceeding (4)
20:24 93:10 73:9 posed (1) 4:18 84:19,23
parking (3) performs (1) pick (3) 92:15 86:2
44:12,17,19 20:8 51:8 58:3 65:6 | position (2) process (1)
part (4) period (5) picked (1) 24:22 42:2 34:8
30:12 31:20,22 | 9:21 12:3 93:12 possession (1) | Professional ...
47:8 19:25 25:3 picture (1) 92:10 8:14,16
particular (6) 30:3 79:7 post (6) program (11)
16:5 18:13 periods (2) piece (1) 18:9,11,12,18 13:20,24 14:3
38:12 41:2 19:12,17 37:9 24:24 35:24 19:2,4,7,9
56:25 72:11 permanent (1) | pike (1) pounds (3) 23:16 39:8,13
parties (2) 41:25 62:10 7:11,14 73:12 40:3
3:4 97:13 permitted (2) | place (3) practical (2) programs (1)
party (1) 20:2 39:18 22:10 46:17 29:22 30:11 19:5
97:9 person (2) 89:9 practice (2) promoting (2)
pass (2) 70:13 77:8 places (1) 46:7,12 92:17 93:4
57:6,14 person(s) (1) 31:13 prepare (1) property (1)
pat (28) 61:24 Plaintiff (4) 8:23 90:14
30:13,16,24 personal (3) [61220233 prepared (1) protocol (2)
31:9,12 32:10 | 44:21 46:9 plant (3) 60:5 59:3,4
32:11,13,14 91:11 68:24 83:9 present (1) provide (1)
32:17 33:10 | personally (1) 89:15 83:17 34:22
33:13 50:25 45:19 planted (2) presently (1) provided (2)
51:2 57:20,21 | pertain (1) 69:4 83:13 7:8 34:16 42:24
57:22 61:11 89:7 planting (1) pretty (1) provides (2)
64:23,24 phonetic (1) 92:4 87:14 49:2 61:6
73:22,23 86:16 please (8) previously (1) | providing (1)
74:12 75:12 | photograph (7) | 4:23 5:5,10 T7212 5:6
81:4,7,8 93:6 | 43:5 48:7,13 27:13 64:14 | prior (5) Public (3)
path (3) 48:25 71:13 73:16 80:25 74:21 76:2 1:23 4:4 96:21
20:10,12 21:5 71:16 72:3 86:13 85:18 86:20 | purpose (1)

 

 

 

 

 

 

DEITZ Court Reporting...

800-678-0166

A Lexitas Company
November 21,

Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 109 of 116

2019
Page 109

 

 

18:10
purposes (3)
6:12 43:14

92:5
pursuant (1)
1:20
put (9)

5:19 41:7
45:24,25 46:8
57:11 67:15
80:20 91:3

puts (1)

8:22

Pyke (14)

50:23 51:4
52:10,12,21
52:23 53:2
54:6,9,19
60:9 64:21
65:2 66:4

Pyke's (1)

52:17

Q
quarter (2)
74:6 81:16
quarter-inch ...
78:20
question (16)
3:9 4:24 5:2,4

5:6,13 16:23

18:4 20:14

27:22 35:10

46:22 49:17

66:10 92:15

94:2
questions (1)
4:18
Quinteros (1)
44:7

R
R (3)
2:2 4:2 97:2
rack (1)
58:8

 

ran (1)

18:12

random (3)

57:21,22 58:13

randomly (5)

58:4,10 73:19
74:13 81:4

rank (3)

8:8 11:13
42:11

ranks (1)

11:10

read (11)

49:23 50:19
55:17 64:14
64:17 72:8
73:16 77:7
80:25 86:21
86:22

reading (7)

50:21 53:24
94:5 62:10
64:19 72:10
81:3

ready (1)

43:11

real (1)

17:24

realize (1)

42:8

really (3)

38:4 90:18
91:25

reason (4)

5:10 69:6
74:17 85:9

reasons (1)

91:11

rec (2)

39:20 56:18

recall (26)

12:17,18 17:14
26:7 36:15,16
36:19,22 37:3
37:17 38:4
47:4,25 49:9

49:13 52:17
66:8,12 68:9
69:16 75:5,9
84:3,21,25
89:14
receive (1)
30:15
received (4)
29:15,18 69:20
84:14
recess (2)
56:9 88:11
recognize (7)
48:14 67:24
Wli12 722
76:24 77:23
79:13
recoilection (2)
SS25 72214
record (18)
4:7 5:20 41:10
41:12 48:17
50:19 51:24
o212 56:7
59:15,17,18
64:15 70:19
70:21 73:16
80:25 97:10
recording (1)
88:14
recovered (7)
45:19 74:2
77:8 78:17
79:3,8 81:11
recovery (1)
78:15
recreation (1)
14:18
rectangular (1)
21:20
redacted (4)
86:4,5,15
87:10
referred (2)
37:21,22
referring (1)

 

 

51:18
refresh (2)
53:25 72:10
regard (2)
40:22 64:2
regarding (5)
46:19 47:20
50:8 69:13
85:19
related (1)
69:11
relation (1)
53:18
relative (4)
5:24 44:15
70:24 85:14
release (2)
13:23 19:23
relief (1)
41:21
remember (15)
41:6,9 43:9
45:9 47:4,8
47:18 55:13
55:14,15
68:16 69:14
69:18 75:3
88:17
remove (1)
46:7
removed (1)
44:20
rephrase (5)
4:25 27:13
46:21,22 86:3
report (17)
18:9 24:13
47:5,6 63:7,9
63:14 65:16
68:7 79:16,23
81:22 93:21
94:5,10,14,20
reported (1)
35:23
reporter (3)
4:6 5:7 64:15

 

reporting (1)

18:10

reports (8)

94:17,23,25
95:5,7,15,18
96:3

represented (...

97:9

required (2)

60:12 63:8

reserved (1)

3:10

resided (1)

[3:19

resign (1)

91:10

resignation (1)

91:21

resigned (3)

90:16,17,19

respective (1)

3:4

respectively (...

96:4

responsibilit...

40:21 69:13

rest (1)

17:11

result (7)

62:5 82:12,15
84:4,8,16
92:11

resulted (1)

83:21

return (3)

18:21 19:3
20:7

returns (1)

57:5

reverse (1)

79:6

review (5)

50:2,4 85:13
85:18 86:9

reviewed (3)

70:24 86:23

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 110 of 116

 

 

November 21, 2019
Page 110
87:14 26:24 61:23 18:9,11,12,18 | shown (5)
ribcage (1) Rynecki (2) secured (7) 33:16 35:24 62:23 67:17
31:18 2:3 4:16 51:14 65:13 63:23 71:9 72:5
Richard (2) 67:20 69:10 ‘| series (1) 79:10
2:5 4:15 s 74:10 76:14 4:17 shows (2)
rifle (11) S (3) 81:19 served (1) 58:3 76:25
45:7,16 89:24 | 2:2 3:2,2 security (5) 7:24 SHU (2)
89:25,25 90:2 | Sarge (1) 12:21,24 13:2 | set (6) 82:22 83:5
90:3,4,11 33:5 13:5 15:2 13:20 26:4 SHU-D (3)
92:2,3 saying (4) see (4) 58:2 85:2,10 | 16:19 67:7
right (34) 35:12,12 64:16 | 23:19 25:8 97:17 82:20
14:9 24:6 86:19 68:12 75:21 | sets (2) side (13)
26:14 28:19 | says (9) seen (4) 26:4 27:3 20:22,23,25
32:10 33:4 53:7 56:3 48:20 50:5 setting (3) 21:2. 22:13
35:4 41:9 61:13 62:18 87:2,4 14:7 29:22,22 23:13,14 25:2
43:9 44:18 77:14 82:12 | selected (2) setup (1) 27:24 31:23
53:6 61:14,25 | 83:2 91:9 58:15 74:18 69:6 32:2 58:6
62:3,15 65:17 | 95:3 send (1) seven (1) 79:6
73:24,25 scheduled (1) | 57:25 95:22 sides (1)
75:17 76:15 | 56:4 sense (6) sexual (1) 31:18
77:12 80:7,23 | school (1) 6:18 13:13 30:7 signature (3)
81:10,11,25 7:21 21:7 23:25 sharing (1) 60:7,10 63:24
82:5 88:6 screen (1) 30:11 87:19 | 37:17 signed (7)
91:1594:20 | 56:3 sentence (1) sharpened (5) | 3:13,15 50:17
95:2,8,12,23 | serews (1) 55:8 51:11 65:9 63:19 72:17
Road (1) 89:6 separate (4) 74:3 78:21 81:25 91:7
4:10 sealing (1) 5:22,24 6:16 81:12 similar (1)
room (11) 3:5 45:17 shaven (2) 25:17
38:6,9 39:20 ‘| search (19) September (1) | 25:10,13 simple (1)
51:6 53:16,21 | 49:10,14 55:18 | 9:23 Sherwood (1) | 23:24
54:17,18 61:2 | 61:7,16,19 sergeant (35) | 4:10 simplest (1)
65:4 88:21 62:5,15,20 8:10 18:13 shift (10) 23:21
roughiy (1) 64:2 68:21 28:7,9,15,21 | 16:6 18:22,23 | six (2)
9:24 69:12 80:19 28:22 32:15 27:9 28:24,25 | 53:22 66:16
RPR (1) 83:3 88:22 32:18 33:4 41:25 42:3 sleeves (1)
97:23 93:20,24,24 34:19 40:17 75:2,7 31:17
Rubenstein (1) | 94:3 40:18,19,20 | shirt (2) slower (1)
4:16 searched (2) 50:22 51:4 25:24 31:17 64:17
RUBINSTEI... | 45:3 55:11 52:9,12,17,20 | shoe (8) smaller (1)
2:3 searching (1) 52:23 53:2 32:2,4 73:24 17:12
rule (3) 30:10 54:6,9,19 73:25 74:2 smoothly (1)
64:6 80:18 sec (1) 60:9 64:20 81:10,11,11 | 4:22
83:20 56:14 65:2 66:3 shop (2) sole (1)
rules (3) second (2) 72:22,24 73:4 | 24:6,9 92:20
4:21 63:11,12 | 95:10,21 73:8 83:17 short (3) solitary (2)
running (1) section (1) sergeant's (7) | 25:18,19 88:5 | 67:11,13

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 111 of 116

 

 

November 21, 2019
Page lll

somebody (5) 2:9,10 4:4,7 | stuff (5) 51:7 55:23,25 | talk (2)

42:2 43:8 9:8,12 11:18 | 39:10 41:7 65:5 12:8 23:20
65:23 77:13 11:25 12:4,13 | 69:22 84:12 | Suspect (1) talking (7)
93:24 30:23 90:14 90:25 78:12 5:8 16:24 26:9

somebody's (1) | stated (5) subjects (1) suspended (7) 32:9,12 46:21

65:23 67:8 73:23 30:6 11:20,24 89:18 | 86:18

sorry (2) 74:7 81:9,17 | submit (5) 89:21 90:3,6 | Tall (1)

8:15 42:6 states (3) 31:12 50:25 91:18 52:14

sort (2) 1:2 8:3 50:20 64:23 73:21 suspension (2) | taller (2)

22:6 57:14 stationed (1) 81:7 90:12,15 73:10,11

sound (7) 2953 submitted (1) | suspicion (5) tank (3)

91:15 94:20 status (1) 52:9 64:21 65:20,21 | 82:23,24,25
95:2,8,12,18 | 55:7 Subseribed (1) | 65:25 66:3 tape (3)

95:23 steady (1) 96:17 sweat (1) 74:4 78:22

south (17) 14:15 suggest (2) 31:17 81:14

2:10 19:21,21 | stenographic... | 55:10,17 sweatshirt (1) | teaching (1)
19:22 20:22 97:7 summertime... | 31:16 29:23
21:2,2,7,9,10 | steps (1) 22:16 sworn (5) tell (4)

21:11 22:18 21:16 superintende... | 3:13,15 4:3 20:16 29:24
22:20,21 STIPULATE... | 29:7,12 91:8 96:17 97:6 30:21 32:3
23:12,14,18 | 3:3,8,12 supervising (1) | Syracuse (1) _| tells (1)

Special (2) stomach (1) 18:14 2:10 24:10

16:21 67:9 31:19 SUPERVISL.. | system (1) ten (8)

specific (1) stop (1) 1:8,15 39:24 15:19,19,22,23

29:17 LTt7 supervisor (1) | system's (1) 27:23 28:19

specifically (2) | stopped (2) 63:22 70:7 S725 SHTT

12:9 45:9 29:6 73:3 supervisors (1) term (4)

spell (1) store (1) 47:22 T 19:7 27:7

8:17 88:25 supposed (13) | T (7) 37:25 67:13

staged (1) stored (1) 22:19,21 23:3 3:2,2 4:2,2 terminology ...

58:8 37:11 23:4,5,8,22 81:6 97:2,2 76:12

stamp (4) street (7) 23:23 24:15 | take (23) terms (4)

48:5 51:19 1:22 2:4,10 33:25 39:14 | 5:7,9,11,12 6:24 13:15,16
62:23 71:10 12:13 20:24 41:2,7 6:17 16:25 34:15

stamped (5) 36:6 44:18 sure (23) 20:11 21:6 testified (5)

48:12,22 59:13 | strip (24) 4:21 16:22 32:2,4 33:15 | 4:5 70:16 84:2
59:21 71:11 | 32:11,20,22 18:20 19:2,19 | 43:5 46:14 84:19,22

standing (1) 33:9,11,16 21:24,25 22:2 | 48:1154:13 | testifying (5)

34:19 34:15 51:5,7 22:3,7,9 24:2 | 64:16 73:25 | 5:21.23 49:25

start (2) 54:7,10,11,20 | 26:10 27:14 76:17 77:22 69:16 85:21

31:14 33:9 58:24 60:4,13 | 33:23 34:24 77:23 81:10 | testimony (7)

started (1) 60:22 61:14 35:9 46:23 88:5,8 6:3,9 85:18

74:12 61:16,19,20 52:25 75:8 taken (5) 86:20 88:2

state (21) 65:3,4,12 87:22 88:7 1:20 56:9 97:6,7

1:8,8,9,15,15 | stuck (2) 95:20 71:22 88:11 | Thank (2)
1:16,19,21,24 | 18:24 23:16 surrendered... | 97:7 7:5 96:11

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
November 21,

Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 112 of 116

2019
Page 112

 

 

Thanks (1)
42:7
they'd (1)
ed
thing (6)
17:20 18:8
22:7 32:4
35:23 86:23
things (7)
22:9 30:21
34:23 45:12
65:22 67:21
68:12
think (10)
15:16 35:13
61:19 76:18
76:20 79:7
92:22,23,25
96:9
Thomas (17)
1:5°71:5;7,16
73:20 74:14
74:22 77:9
80:4 83:10,14
83:17 84:14
84:20 85:3,15
85:20
thought (1)
86:17
three (7)
9:20 47:9
53:22 58:17
74:6 78:19
81:15
Throw (1)
45:15
ticket (2)
86:24 87:3
tickets (1)
87:16
tier (16)
53:14 69:23,25
70:2,2,3,15
70:16 83:22
83:24 84:2,5
84:9 85:14

 

87:21,24

till (2)

20:4 39:4

time (75)

3:10 5:8 6:17
9:21 11:3,20
1223 1223
14:14,23 16:5
16:10 19:13
19:13,17,17
19:25 21:23
22:11,24,25
24:12,15,18
25:13,16
27:13,18 29:6
30:3 34:25
36:25 39:4,9
39:12 40:2
41:11,17 43:9
44:6 49:18
50:22 51:25
52:7 54:23
55:6 56:8,11
59:16 60:20
64:20 66:19
67:12 69:15
70:20 73:3,19
75:19,21
78:15 80:16
81:4 82:7
86:12,25 87:4
87:12 88:10
89:12 90:13
91:18,19 94:8
96:11,13

title (4)

9:25 11:14
14:23 15:25

titles (1)

70:13

to/from (1)

50:7

today (4)

25:8 49:25
85:21 87:15

told (10)

 

47:22 54:10,12
65:23 94:19
94:25 95:7,10
95:17,21

toothbrush (3)

51:9 62:11
65:7

TORRES (2)

97:3,23

total (2)

28:18 95:17

trade (2)

19:11,11

trained (2)

29:21:30:9

training (7)

29:14,19 30:8
30:15 34:18
34:21 43:22

transcribed (1)

97:8

transcript (11)

5:23 6:5,13
85:13 86:5,9
86:15 87:6,8
87:10 97:10

transcripts (2)

87:21,25

travel (1)

21:9

tree (3)

8:14,16,21

trial (4)

3:10 6:8 70:6,8

true (1)

97:10

truth (1)

92:24

try (1)

20:21

trying (2)

18:25 87:18

tweezers (2)

74:9 81:21

twice (1)

6:21

 

two (15)
5:7,21,24 6:16

10:16 24:19
26:4,14 27:3
34:12 45:8,11
64:6 85:19
96:5
two-cutting-t...

45:18

type (16)

8:25 21:23
26:12 27:2
34:17 35:5
45:8 51:8
57:7 62:10
65:6 74:2
75:24 78:19
81:12 90:24

U

U (1)

32

understand (...

4:24 5:4,15
14:8 15:16,21
15:22 17:25
31:2,4 39:7
39:25 48:24
55:19 68:17

understandi...

86:11

understood (1)

a3

undertake (1)

41:3

uniform (3)

25:21 35:18
36:10

unit (7)

16:16,17,21
67:2,9,14
82:17

United (1)

8:3

UNITES (1)

1:2

 

unknown (4)

51:3 54:8
61:10 64:25

unusual (3)

33:3,14 78:10

upfront (1)

29:4

use (6)

6:9 24:7 30:8
35:15 76:12
89:13

usually (3)

33:4 36:5 43:8

utilize (2)

37:2 38:8

V
v (3)
59:21 62:24
71:10
vague (4)
20:14 38:24
39:3 93:23
vaguely (4)
50:3 85:22
86:21,22
various (1)
42:22
Vasile (1)
83:7
vehicle (11)
44:22 45:2,4,8
46:9 47:21
89:24 90:4,7
90:12,14
ventures (1)
39:6
versa (1)
21:8
version (1)
86:6
vice (1)
21:8
victim (1)
78:14
video (5)

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company

 
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 113 of 116

 

 

November 21, 2019
Page i13
88:14,18,19 | warden (1) 78:12,19 13:8 17:24 78:8 80:22
88:23 97:11 | 29:10 80:21 81:9,12 | 31:3 38:25 81:2
VIDEOCON... | wardens (1) 81:15,17,18 | 85:486:17 | wrong (1)
1:182:897:4 | 29:11 81:20 83:23 | 87:792:20 | 27:22
VILMA (2) _| wasn't (6) 89:15 92:5 97:5,11,17 | wrote (6)
97:3,23 14:24 43:7 94:7,8,11,13 | word (1) 55:24 67:22
violates (1) 46:12,13,16 94:20 76:10 72:15 86:24
63:11 76:11 weapons (4) words (3) 91:12,17
violation (2) watch (13) 37:10 46:8 6:7 41:24 91:3
78:12 80:18 10:6,21 16:3 89:9 90:6 wore (2) x
violations (2) 29:2 40:18,20 | wear (2) 58:22,25 x (3)
64:6 83:20 41:16,20,23 | 25:15,22 work (15) 1:4,11,17
visual (1) 42:11 43:10 |wearing(1) — | 4:15 8:19,21 | xxxxx (2)
61:21 47:18 57:24 | 58:19 9:2,11 10:3 | 2:12 3:18
voluntarily (3) | watched (1) week (2) 11:21 12:6 Y
55:22,24 65:5 | 24:25 55:3 56:19 13:22 14:15
volunteered (... | watches (1) weekday (5) 16:5 17:20 yard (71)
51:7 75:23 34:5 19:14,18,19,20 | 24:1027:9 | 19:2,3 18:21
watching (1) 20:2 52:24 19:13,17,21
Ww 34:10 weekdays (1) | worked (7) 19:22,22 20:3
mV) water (2) 57:16 9:6 11:412:4 | 20:10,25 21:2
4:2 21:25 22:2 ‘| weekend (2) 2a:174117 | 214141617
waist (2) way (13) 57:21 58:12 41:25 75:6 22:5,12,15,16
31:19,20 5:2 6:17 13:14 | weekends (4) | working (13) | 22:18.18.20
wait (2) 21:16 31:24 | 19:1457:17,18 | 9:5 10:22 22:23,25 23:7
5:5 16:22 31:25 35:3,4 | 57:24 11:1714:14 | 23:9,11,13,13
waived (1) 51:23 58:11 | weeks (1) 27:11,12,15 | 23:14,17,19
3:6 70:7 92:25 | 30:5 27:17 29:6 23:23,24 24:4
walk (2) 93:10 weighed (1) 38:18 43:10 | 24:11,22,24
21:13 25:6 ways (1) 7:12 73:3 75:2 2972,2,5
walking (1) | 65:25 weight (1) wouldn't (13) | 26:15.18,19
82:9 we'll (4) 7:10 §5:4,.457:4,12 | 26:22 27:16
wall (3) 5:10,19 6:24 | went (5) 57:23 58:13 | 2719.25
20:24 24:25 96:9 10:9,24 13:21 | 74:23 75:3 28:11,12
31:13 we're (3) 13:2193:10 | 85:1687:23 | 22:10.18
Wallkill (10) | 5:22 6:2 67:24 | weren't (1) 94:1295:13 | 35:25 39:14
10:9,14,17,19 | weapon (40) | 26:19 95:25 39:23,24 40:5
10:23 12:19 | 40:25 43:2 WHEREOF ... | write (3) 59:2 56:12
13:2,17,17 45:346:25 | 97:17 46:19 61:9 21:2,0,8,15
14:6 51:9,11,13 | White (2) 72:21 97:19 58:14
want (6) 55:25 62:10 | 52:14 73:14 | writing (3) TR2) 14148
19:18 35:11 64:8 65:7,9 | wide (6) 47:4,14,19 dA 16 8t5
49:22 51:16 | 65:12 68:4,13 | 51:11 62:12 __| written (11) 82:10
56:15 76:12 | 73:24 74:2,5 | 65:9 74:7 34:21 35:6 gargs 2)
wanted (1) 74:8,8,9 78:20 81:16 | 59:562:6,9 | 21:11 22:19
46:15 75:2477:5 | witness (11) 64:7,18 73:17 | Yeah (18)

 

 

 

 

 

 

DEITZ Court Reporting...

800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 114 of 116

 

 

November 21, 2019
Page 114

19:15 24:5 39:9 40:8 49:20 51:19 65:16 89:18 | 21:21
29:13 34:14 | 10:40 (1) 172 (3) 95:1596:2 | 300 (2)
40:12 53:13 | 1:23 59:10,14,23 2017 (2) 2:10 17:15
54:15,21 11 (3) 173 (2) 74:25 90:17 36 (1)
58:25,25 15:8,21 16:9 | 62:23,24 2018 (4) 7:9
60:14,24 11:00 (1) 177 (3) 9:23,23 91:7. |37(1)
76:16 77:2 28:25 48:5,12,22 91:14 53:10
79:4 91:13,16 | 11241 (1) 178 (2) 2019 (4)
91:16 2:4 67:17,24 1:23 96:18 4

year (7) 113.10 (3) 18 (1) 97:5,18 4 (3)

7:22 24:21 64:8 78:11 15:21 21 (8) 51:6 53:10,19
94:17,23 95:5 | 80:21 185 (1) 1:22 49:9,13 | 4-5 (2)
95:11,15 113.11 (2) Al 52:6 56:25 61:2 65:4

years (8) 64:8 80:21 19 (3) 60:19 64:3 4:45 (2)

7:9 8:410:16 | 1144897 (4) 15:22 95:7 65:16 20:4,5
24:20 47:9 50:12,23 61:4 96:4 21st (1) 40 (2)

87:4 96:2,5 64:22 97:5 14:22 16:2

yell (1) 12 (7) 2 23 (2) 49108A (1)

13:20 14:22 15:4,6,7 | 20 (2) 95:18 96:4 81:20

Yep (2) 15:8,21,24 15:22 21:21 250 (2) 4910A (3)

49:24 82:2 1284 (1) 200 (2) 17:14 22:16 31:15 65:14

York (26) 4:10 7:14.17 25th (1) 74:11

1:3,8,8,8,15,15 | 13 (2) 2002 (2) 97:18
1:15,19,21,22 | 15:8,21 7:23 8:5 269 (1) 5
1:22,24 2:4,9 | 13026 (1) 2008 (1) 36:17 5 (3)
2:104:4,10 | 4:11 8:5 27 (2) 51:6 53:20
9:8.11,17 13202 (1) 2010 (1) 91:7,14 82:25
11:4,18,25 | 2:10 10:15 276 (1) 5-foot-10 (1)
12:4,11,13 | 14() 2013 (1) 36:20 ny

15:8,21 94:17 28 (1) S/S (1)
Z 15 (2) 2014 (1) 1:21 80:13
zipper (3) 15:21 25:16 94:23 500 (1)
31:21,22 33:6 | 15-minute (1) | 2015 (13) 3 12:20
88:9 7:13 18:14 3 (15) 6
0 1500 (1) 25:9 26:9,12 | 69:23,25 70:2
09A5824 (2) | 19-45 42:14 71:23 70:2,3,15,16 | 8 @)
73:21 81:6 | 46 3) 78:16,25 83:22,24 84:2 | 79:11
; 7-4 15-21 81:23 86:23 | 84:5,985:14 | 6000)
91:19 95:5 96:2 87:21,24 12:20

1/2 (1) 169 (1) 2016 (18) 3:00 (2) 62 (1)

65:8 36-23 7:15 9:3 11:19 | 16:9 28:24 72:6

1:45 (1) 17 (2) 11:23 25:12 | 3:30 (8) 63 (3)

96:13 3171: 26:25 42:17 | 19:20,2452:8 | 76:18,22,24

15:21 71:23 :20,24 52:

10 (1) 170 (1) 45:2 49:9,13 | 56:13,17,22 |64@

ane 73:12 52:6 57:2 60:21 64:4 | 76:19

10:00 (2) 171 (2) 60:19 64:3 30 (1) 65 (1)

 

 

 

 

 

 

DEITZ Court Reporting...

800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 115 of 116

November 21, 2019
Page 115

76:19
66 (1)
71:11
67 (3)
77:19,21,23
68 (2)
77:19 79:5

7
7:00 (1)
40:11

7:30 (3)
39:4,8 40:12
7:45 (2)
78:17 80:16

8
8 (3)
51:10 62:12
65:8

9
9 (3)
78:16,25 81:22
9:17-cv-0103...
1:6
9:17-cv-1036 ...
1:13
9:45 (1)
39:9
9th (1)
78:16

 

 

 

 

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-10 Filed 08/31/20 Page 116 of 116

CORRECTION / ERRATA SHEET (- >|

. being duly sworn, deposes and says: | have reviewed the transcript
of my deposition / hearing taken on . The following changes are necessary to
correct my testimony.

 

CASE CAPTION:

Page: | Line: | Should read / Corrected Testimony: Reason for Change

 

Sworn to before me this ag ws . .
restimony Deposition / Hearing Witness:

Day of Xx

 

 

NOTARY PUBLIC Print:

 

Lexitas © Court Reporting © 800-788-0166

Administrative Offices @ 100 Merrick Road — Suite 320W @ Rockville Centre, NY 11570
